                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CALEB AVERY T’BEAR,                              Case No. 17-cv-00796-JSC
                                                        Plaintiff,
                                   8
                                                                                            FINDINGS OF FACT AND
                                                 v.                                         CONCLUSIONS OF LAW
                                   9
                                                                                            FOLLOWING BENCH TRIAL
                                  10       BARRY FORMAN,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Barry Forman sues Caleb Avery t’Bear under the Declaratory Judgment Act, seeking

                                  14   rescission of an agreement between the parties that amended the terms of collateral for a series of

                                  15   loans Mr. Forman made to Mr. t’Bear.1 (Dkt. No. 84.)2 Mr. Forman alleges that rescission is

                                  16   warranted for failure of consideration. The Court held a bench trial in August 2019 and the parties

                                  17   filed their closing arguments in October 2019. This Opinion constitutes the Court’s findings of

                                  18   fact and conclusions of law required by Federal Rule of Civil Procedure 52(a).

                                  19                                      PROCEDURAL HISTORY

                                  20          On January 17, 2017, Mr. t’Bear sued Mr. Forman in California state court for breach of

                                  21   fiduciary duty, declaratory relief, and an accounting arising out of a failed business venture. (Dkt.

                                  22   No. 1-1.) Mr. Forman timely removed the action to this Court pursuant to 28 U.S.C. § 1441(b),

                                  23   based on diversity jurisdiction under 28 U.S.C. § 1332. (Dkt. No. 1 at ¶ 4.) Mr. Forman then

                                  24   brought counterclaims for breach of promissory notes and loan agreements. (Dkt. No. 29). Mr.

                                  25   Forman filed his first amended counterclaim in June 2017, again asserting breach of promissory

                                  26
                                       1
                                  27     Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 4 & 8.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   notes and loan agreements. (See Dkt. No. 36.) In June 2018, Mr. Forman filed an unopposed

                                   2   motion to amend his answer and counterclaim, (Dkt. No. 80), which the Court granted, (Dkt. No.

                                   3   83). On July 19, 2018, Mr. Forman filed an amended answer and second amended counterclaims

                                   4   for breach of promissory notes and loan agreements, rescission, and in the alternative, “equitable

                                   5   relief – enforcement of partnership rights.” (Dkt. Nos. 84.)

                                   6          In October 2018, the parties filed cross-motions for summary judgment on Mr. Forman’s

                                   7   counterclaims, (Dkt. Nos. 99 & 101), and Mr. Forman moved for summary judgment on Mr.

                                   8   t’Bear’s underlying complaint, (Dkt. No. 103). Mr. Forman also filed a motion for sanctions,

                                   9   (Dkt. No. 111), and Mr. t’Bear filed a motion for leave to file “amended affirmative defenses,”

                                  10   (Dkt. No. 134). On February 6, 2019, the Court granted Mr. Forman’s motion for summary

                                  11   judgment on Mr. t’Bear’s complaint, denied in part and deferred in part pending supplemental

                                  12   briefing Mr. Forman’s motion for summary judgment on his counterclaims, denied Mr. t’Bear’s
Northern District of California
 United States District Court




                                  13   cross motion for summary judgment on Mr. Forman’s counterclaims, denied Mr. Forman’s motion

                                  14   for sanctions, and denied Mr. t’Bear’s motion for leave to amend. (Dkt. No. 142.) In pertinent

                                  15   part, the Court’s Order denied Mr. Forman’s motion for summary judgment on his counterclaim

                                  16   for rescission of a December 2011 “Memorandum of Understanding” (“MOU”) that is the subject

                                  17   of this Order. (See id. at 39.) Mr. Forman then filed supplemental briefing on his breach of

                                  18   contract counterclaim as ordered by the Court, and the Court granted Mr. Forman’s motion for

                                  19   summary judgment on that counterclaim, leaving only Mr. Forman’s counterclaim for rescission.

                                  20   (See Dkt. No. 148.)

                                  21          The Court held a bench trial on that counterclaim on August 20-21, 2019, and the parties

                                  22   filed their closing arguments thereafter. (See Dkt. Nos. 226 & 227.)

                                  23                                        PRELIMINARY ISSUES

                                  24          Prior to trial, Mr. t’Bear filed a motion to dismiss for failure to join indispensable parties,

                                  25   pursuant to Federal Rule of Civil Procedure 19. (Dkt. No. 188.) After the trial, Mr. t’Bear filed a

                                  26   “motion to conform to proof and to revise summary judgment orders,” pursuant to Rules 15(b)(2)

                                  27   and 54(b). (Dkt. No. 228.) Mr. Forman opposes both motions. (See Dkt. Nos. 205 & 234.) The

                                  28   Court addresses each motion in turn.
                                                                                          2
                                   1   I.      Motion to Dismiss for Failure to Join Indispensable Parties3

                                   2           The gravamen of Mr. t’Bear’s Rule 19 motion to dismiss for failure to join indispensable

                                   3   parties is that “Urso, Ltd., FairWay IP Holdings, Ltd.[,] and more than 160 senior secured

                                   4   collateral debt investors4 are both necessary and indispensable parties to [Mr. Forman’s]”

                                   5   counterclaim. (Dkt. No. 188 at 1-2.) Mr. t’Bear further argues that the case must be dismissed

                                   6   because adding the other lenders will destroy diversity jurisdiction. (See id. at 32-34, see also

                                   7   188-1 at ¶ 18 (attesting that approximately 80 of the investors are domiciled in Washington state,

                                   8   where Mr. Forman resides).)

                                   9           Federal Rule of Civil Rule 19 requires that a missing party be both necessary and

                                  10   indispensable to the action to grant a motion to dismiss for failure to join. See First Nat. Ins. Co.

                                  11   of Am. v. Peralta Cmty. Coll. Dist., No. 12-cv-5943 JSC, 2013 WL 622944, at *3 (N.D. Cal. Feb.

                                  12   15, 2013). To determine whether dismissal under Rule 19 is appropriate, a court engages in “three
Northern District of California
 United States District Court




                                  13   successive inquiries.” E.E.O.C. v. Peabody W. Coal. Co., 400 F.3d 774, 779 (9th Cir. 2005).

                                  14   “First, the court must determine whether a nonparty should be joined under Rule 19(a).” Id. If

                                  15   this question is answered in the affirmative, “the second stage is for the court to determine whether

                                  16   it is feasible to order that the absentee be joined.” Id. If joinder is not feasible, the third step

                                  17   requires the court to determine “whether the case can proceed without the absentee, or whether the

                                  18   absentee is an ‘indispensable party’ such that the action must be dismissed.” Id. In assessing

                                  19   necessity and indispensability, the inquiry should be both fact-specific and practical. Provident

                                  20   Tradesmens Bank & Trust Co. v. Patterson, 390 U.S. 102, 118-19 (1968).

                                  21           The first prong of Rule 19(a)(1)’s necessary party test provides that a party must be joined

                                  22   if “in that person’s absence, the court cannot accord complete relief among existing parties.” Fed.

                                  23   R. Civ. P. 19(a)(1)(A). Thus, the Court must determine whether complete relief may be accorded

                                  24   only among current parties to the action. Disabled Rights Action Comm. v. Las Vegas Events,

                                  25

                                  26
                                       3
                                         The Court denied Mr. t’Bear’s Rule 19 motion at the pretrial conference on August 1, 2019 and
                                       advised the parties that it would address the motion in this order. (Dkt. No. 212 at 20:3-6.)
                                  27
                                       4
                                         Mr. t’Bear’s declaration in support of the motion attests that “[t]he 160 senior secured collateral
                                       debt investors in FairWay’s intellectual property were provided with first (i.e., collectively first)
                                  28   senior position collateral rights made available since [Mr. Forman] gave up his collateral rights in
                                       the FairWay intellectual property.” (Dkt. No. 188-1 at ¶ 12.)
                                                                                          3
                                   1   Inc., 375 F.3d 861, 879 (9th Cir. 2004); see also NGV Gaming, Ltd. v. Upstream Point Molate,

                                   2   LLC, 355 F. Supp. 2d 1061, 1068 (N.D. Cal. 2005) (“A Rule 19(a)(1) inquiry is limited to whether

                                   3   the district court can grant complete relief to the persons already parties to the action. The effect a

                                   4   decision may have on an absent party is not material.”) (internal quotation marks and citation

                                   5   omitted).

                                   6          Here, there is no dispute that the MOU is between Mr. Forman and Mr. t’Bear. (See Dkt.

                                   7   No. 99-4, Ex. 55 at 164-65.) In the three years since this litigation commenced, no other party has

                                   8   “claim[ed] an interest relating to the subject of the action.” See Fed. R. Civ. P. 19(a)(1)(B).

                                   9   Further, Urso and FairWay IP Holding’s interests are adequately represented by Mr. t’Bear. See

                                  10   Washington v. Daley, 173 F.3d 1158, 1167 (9th Cir. 1999) (noting that “an absent party’s ability to

                                  11   protect its interest will not be impaired by its absence from the suit where its interest will be

                                  12   adequately represented by existing parties to the suit.”). As for the “160 senior secured collateral
Northern District of California
 United States District Court




                                  13   debt investors,” at the August 2019 pretrial conference Mr. Forman reiterated that he is not

                                  14   seeking a priority lien through his counterclaim for rescission but is instead seeking only to restore

                                  15   his direct security interest in the FairWay IP. (Id. at 18:1-7.) Thus, while the Court’s judgment in

                                  16   this case may have an effect on those other investors in subsequent, potential litigation between

                                  17   themselves and Mr. t’Bear, any such effect “is not material” to the Rule 19(a)(1) inquiry because

                                  18   the Court can accord “complete relief to the persons already parties to the action”—Mr. Forman

                                  19   and Mr. t’Bear. See NGV Gaming, Ltd., 355 F. Supp. 2d at 1068.

                                  20          Because Mr. t’Bear fails to demonstrate that Urso, FairWay IP Holdings, or the 160

                                  21   lenders are necessary parties in this action under Rule 19(a), the Court need not determine whether

                                  22   they are indispensable under Rule 19(b). See Peabody W. Coal. Co., 400 F.3d at 779 (noting that

                                  23   dismissal under Rule 19(b) is a three-step inquiry and courts must first determine whether a

                                  24   nonparty is necessary under Rule 19(a)). Accordingly, the Court denies Mr. t’Bear’s Rule 19

                                  25   motion to dismiss.

                                  26   II.    Motion to Conform to Proof and to Revise Summary Judgment Orders

                                  27          Pursuant to Rule 54(b), a court order that does not terminate the action “may be revised at

                                  28   any time before the entry of a judgment adjudicating all the claims and all the parties’ rights and
                                                                                          4
                                   1   liabilities.” Fed. R. Civ. P. 54(b); see also City of Los Angeles, Harbor Div. v. Santa Monica

                                   2   Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001) (“As long as a district court has jurisdiction over the

                                   3   case, then it possesses the inherent procedural power to reconsider, rescind, or modify an

                                   4   interlocutory order for cause seen by it to be sufficient.”) (internal quotation marks and citation

                                   5   omitted). District courts in this circuit typically consider “motions for reconsideration under Rule

                                   6   54(b) in light of the standards for reconsideration under Rules 59(e) and 60(b).” Sonoma Cty.

                                   7   Ass’n of Retired Emps. v. Sonoma Cty., No. C 09-4432 CW, 2015 WL 1849105, at *3 (N.D. Cal.

                                   8   Apr. 22, 2015) (citing Awala v. Roberts, No. C 07-0179 JSW (PR), 2007 WL 1655823, at *1

                                   9   (N.D. Cal. June 6, 2007)). “Reconsideration is appropriate if the district court (1) is presented

                                  10   with newly discovered evidence, (2) committed clear error or the initial decision was manifestly

                                  11   unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No. 1J, Multnomah

                                  12   Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
Northern District of California
 United States District Court




                                  13          Mr. t’Bear’s motion seeks “leave to conform to proof pursuant to Federal Rule of Civil

                                  14   Procedure 15(b)(2) so this pled defenses in his answer may be determined by a jury,” and for an

                                  15   order pursuant to Rule 54(b) “revis[ing]” the Court’s February 2019 orders granting summary

                                  16   judgment in Defendant’s favor on his breach of contract counterclaim, “so as to set that cause of

                                  17   action for a jury trial.” (Dkt. No. 228 at 2 (citing Dkt. Nos. 142 & 148).) Mr. t’Bear asserts that

                                  18   such revision is necessary because the evidence adduced at trial gives rise to a “material dispute”

                                  19   over how the loans were to be repaid and “a jury is required to resolve this dispute.” (Id. at 17.)

                                  20   Mr. Forman opposes the motion on the grounds that it is procedurally improper and fails to

                                  21   “demonstrate any basis for a request that the Court reconsider or vacate its summary judgment

                                  22   orders.” (Dkt. No. 234 at 2.) The Court agrees on both scores.

                                  23          First, the motion fails to comply with Civil Local Rule 7-9(a), which provides:

                                  24                  (a) Leave of Court Requirement. Before the entry of a judgment
                                                      adjudicating all of the claims and the rights and liabilities of all the
                                  25                  parties in a case, any party may make a motion before a Judge
                                                      requesting that the Judge grant the party leave to file a motion for
                                  26                  reconsideration of any interlocutory order on any ground set forth in
                                                      Civil L.R. 7-9(b). No party may notice a motion for reconsideration
                                  27                  without first obtaining leave of Court to file the motion.
                                  28   Civ. L.R. 7-9(a) (emphasis added). The Court previously advised Mr. t’Bear that motions for
                                                                                         5
                                   1   reconsideration must “comply with the rules.” (See Dkt. No. 82 at 15:11-15.) Despite that

                                   2   warning, and Mr. t’Bear’s representation by “co-counsel” since August 1, 2019, (see Dkt. No.

                                   3   209), Mr. t’Bear failed to first obtain the Court’s permission to file the instant motion. Indeed,

                                   4   Mr. t’Bear’s motion fails to address, much less cite, Local Rule 7-9. (See generally Dkt. No. 228.)

                                   5          Even construing Plaintiff’s motion as properly seeking leave to file, it fails to satisfy the

                                   6   Local Rules. Under Civil Local Rule 7-9(b), a party seeking leave to file a motion for

                                   7   reconsideration must show one of the following: (1) “a material difference in fact or law exists

                                   8   from that which was presented to the Court before entry of the interlocutory order for which

                                   9   reconsideration is sought” and “that in the exercise of reasonable diligence the party . . . did not

                                  10   know such fact or law at the time of the interlocutory order; or (2) [t]he emergence of new

                                  11   material facts or a change of law occurring after the time of such order; or (3) [a] manifest failure

                                  12   by the Court to consider material facts or dispositive legal arguments which were presented to the
Northern District of California
 United States District Court




                                  13   Court before such interlocutory order.” Civ. L.R. 7-9(b).

                                  14          Here, Mr. t’Bear argues that “the bench trial produced substantially different evidence than

                                  15   what Forman claimed in his pleadings, namely, that the MOU was not the final contract that had

                                  16   amended the promissory notes, but that [the MOU] was an intermediate step toward the final

                                  17   modification through the Secured Notes Program.” (Dkt. No. 228 at 17.) However, what Mr.

                                  18   t’Bear characterizes as a “new” material dispute warranting reconsideration is not new at all. It is

                                  19   instead an extension of the parties’ dispute over the interpretation of the MOU and its effect on

                                  20   Mr. t’Bear’s personal liability to repay the promissory notes upon Mr. Forman’s demand. Mr.

                                  21   t’Bear further fails to demonstrate “reasonable diligence” in asserting this purported “material

                                  22   difference in fact” because it is based in part on his own testimony at trial regarding his

                                  23   interpretation of the MOU, and Mr. Forman’s interpretation of same. Because the MOU is central

                                  24   to Mr. Forman’s counterclaims, Mr. t’Bear could have discovered such evidence “earlier in the

                                  25   litigation.” See Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (holding

                                  26   that a motion for reconsideration “may not be used to raise arguments or present evidence for the

                                  27   first time when they could reasonably have been raised earlier in the litigation”).

                                  28          Finally, the motion fails to comply with Local Rule 7-9(c), which prohibits “repetition of
                                                                                          6
                                   1   argument”; specifically:

                                   2                  No motion for leave to file a motion for reconsideration may repeat
                                                      any oral or written argument made by the applying party in support
                                   3                  of or in opposition to the interlocutory order which the party now
                                                      seeks to have reconsidered. Any party who violates this restriction
                                   4                  shall be subject to appropriate sanctions.
                                   5   Civ. L.R. 7-9(c) (emphasis added). As previously discussed, Mr. t’Bear asserts that evidence

                                   6   produced at trial—specifically, his testimony regarding the Secured Notes Program and

                                   7   interpretation of how the loans to Mr. Forman were to be repaid—gives rise to a new material

                                   8   dispute over the method of repayment of the loans at issue, and whether the MOU was the final

                                   9   contract that amended the promissory notes or whether it was instead “an intermediate step toward

                                  10   the final modification through the Secured Notes Program.” (See Dkt. No. 228 at 17.) Mr. t’Bear

                                  11   cites his testimony at trial asserting that: “The MOU is very specific that Urso would be the

                                  12   method of repayment, and I have always stood behind Urso.” (See id. (citing Dkt. No. 219 at
Northern District of California
 United States District Court




                                  13   74:6-10).) However, that testimony is consistent with Mr. t’Bear’s previous assertions that “[t]he

                                  14   MOU not only made it clear that the Intellectual Property was being assigned to FairWay IP

                                  15   Holdings Ltd. but that repayment of the Demand Notes would come from Urso, Ltd.” (See Dkt.

                                  16   No. 119 at 12.)

                                  17          Further, Mr. t’Bear’s opposition to Mr. Forman’s motion for summary judgment on his

                                  18   counterclaims presented arguments regarding the Secured Notes Program and its relation to the

                                  19   MOU. (See Dkt. No. 118 at 18 (asserting that “[t]he implementation of the MOU was to support a

                                  20   new Secured Notes program and had nothing to do with a $6 Million financing candidate.”); see

                                  21   also id. at 19 (arguing that Mr. Forman “co-designed . . . a Secured Notes program bringing in

                                  22   another (approximately 100 additional stakeholders”), 20 (asserting that “the consideration to sign

                                  23   the MOU was that [Mr. Forman] was a partner and [he] perceived that the Secured Note program

                                  24   with the collateral unencumbered by prior interest would further his interest as a partner”).) Mr.

                                  25   t’Bear’s opposition to Mr. Forman’s motion for summary judgment on Mr. t’Bear’s claims

                                  26   likewise argued that “[t]he terms of the MOU allowed the partnership to conduct a fresh

                                  27   fundraising Secured Note program that would be unencumbered by any prior liens on the

                                  28   [FairWay IP].” (See Dkt. No. 119 at 12.) Indeed, Mr. t’Bear’s instant motion recognizes that his
                                                                                        7
                                   1   “reference to the Secured Notes Program has been replete throughout this litigation.” (See Dkt.

                                   2   No. 228 at 13.) That Mr. t’Bear’s testimony at trial now appears to conflict with those arguments

                                   3   does not make them “new” for purposes of a motion for reconsideration. (See Dkt. No. 219 at

                                   4   110:10-111:7 (testifying that the “Secured Notes Program” was “separate” from and represents a

                                   5   modification of the MOU).) Instead, it goes to his credibility as a witness.

                                   6           Accordingly, the Court denies Mr. t’Bear’s Rule 54(b) motion because it fails to comply

                                   7   with Local Rule 7-9.

                                   8   III.    Amendment of Counterclaim to Conform to Proof

                                   9           Federal Rule of Civil Procedure 15(b) concerns amendment of the pleadings during and

                                  10   after trial, and provides:

                                  11                   (1) Based on an Objection at Trial. If, at trial, a party objects that
                                                       evidence is not within the issues raised in the pleadings, the court may
                                  12                   permit the pleadings to be amended. The court should freely permit
Northern District of California
 United States District Court




                                                       an amendment when doing so will aid in presenting the merits and the
                                  13                   objecting party fails to satisfy the court that the evidence would
                                                       prejudice that party's action or defense on the merits. The court may
                                  14                   grant a continuance to enable the objecting party to meet the evidence.
                                  15                   (2) For Issues Tried by Consent. When an issue not raised by the
                                                       pleadings is tried by the parties’ express or implied consent, it must
                                  16                   be treated in all respects as if raised in the pleadings. A party may
                                                       move--at any time, even after judgment--to amend the pleadings to
                                  17                   conform them to the evidence and to raise an unpleaded issue. But
                                                       failure to amend does not affect the result of the trial of that issue.
                                  18

                                  19           The Rule “embodies a liberal policy in favor of allowing pleading amendments at any time

                                  20   during and even after trial.” Consol. Data Terminals v. Applied Dig. Data Sys., Inc., 708 F.2d

                                  21   385, 396 (9th Cir. 1983). “The purpose of Rule 15(b) is to align the pleading to conform to the

                                  22   issues actually tried.” Cole v. Layrite Prods. Co., 439 F.2d 958, 961 (9th Cir. 1971). Rule 15(b)

                                  23   “does not permit amendments to include issues which may be inferentially suggested by incidental

                                  24   evidence in the record.” Id. The amendment of pleadings to conform to proof under Rule 15(b)

                                  25   “rests in the sound discretion of the trial court.” Id.

                                  26           Mr. t’Bear objected in his July 2019 pretrial brief to Mr. Forman’s introduction of

                                  27   evidence regarding the theory underlying his rescission counterclaim—failure of consideration

                                  28   based solely on Mr. t’Bear’s dilution of his 100% ownership of Urso, Ltd. (Dkt. No. 207 at 2.)
                                                                                           8
                                   1   Mr. t’Bear argued that introduction of such evidence would be improper under Rule 15(b) because

                                   2   Mr. Forman failed to plead the dilution theory in his second amended counterclaim and

                                   3   subsequently failed to request leave to amend pursuant to Rules 15 and 16. (Id. at 4-5 (citing,

                                   4   among others, Galindo v. Stood Co., 793 F.2d 1502, 1513 (9th Cir. 1986) (noting that

                                   5   “amendment that seeks to conform the pleadings to proof introduced at trial is proper . . . unless it

                                   6   results in prejudice to one of the parties”).)

                                   7           Mr. t’Bear’s argument regarding prejudice is unpersuasive because Mr. Forman’s dilution

                                   8   theory does not reflect a new claim that is not pleaded in the second amended counterclaim.

                                   9   Instead, Mr. Forman pleaded a claim for rescission of the MOU based on failure of consideration,

                                  10   (see Dkt. No. 84 at 12-14), and discovered a new theory underlying that claim through Mr.

                                  11   t’Bear’s July 2018 deposition testimony.5 Further, and more importantly, Mr. t’Bear was aware of

                                  12   the “dilution theory” in October 2018 when Mr. Forman argued it in his motion for summary
Northern District of California
 United States District Court




                                  13   judgment on his counterclaims. (See Dkt. No. 99 at 23-25.) Indeed, Mr. t’Bear’s opposition to

                                  14   Mr. Forman’s motion for summary judgment directly addresses the dilution theory. (See Dkt. No.

                                  15   116 at 32-35 (addressing rescission counterclaim and arguing that Mr. t’Bear “did not transfer or

                                  16   sell one share of his shares in Urso, Ltd.,” and “[Mr. Forman] is totally wrong in this

                                  17   assumption”).) In other words, the issue has already been “(pre)tried by implied consent of the

                                  18   parties.” See Torry v. Northrop Grumman Corp., 399 F.3d 876, 879 (10th Cir. 2005) (concluding

                                  19   that where race discrimination claim was “(pre)tried” at the summary judgment stage Rule

                                  20   15(b)(2) did not require amendment to conform to the issues litigated). Thus, there is no prejudice

                                  21   to Mr. t’Bear in adjudicating the rescission claim under that theory. See Galindo, 793 F.2d at

                                  22   1513 (noting that amendment is proper where “the record . . . indicate[s] that the parties

                                  23   understood that the evidence was aimed at an unpleaded issue” and finding that complaining party

                                  24

                                  25   5
                                         Mr. t’Bear’s post-trial closing argument notes that the Court informed him “as a pro se litigant”
                                  26   at the January 31, 2019 hearing on the parties’ cross motions for summary judgment that it was
                                       only adjudicating the counterclaims filed in July 2018, and then reiterated in the February 2019
                                  27   Order that “it is only adjudicating the counterclaims asserted in [Mr. Forman’s] July 19, 2018
                                       second amended counterclaim.” (See Dkt. No. 227 at 68 (quoting Dkt. No. 142 at 41).) The
                                  28   Court’s statements are consistent with its determination that the dilution theory does not reflect a
                                       new counterclaim.
                                                                                          9
                                   1   was not prejudiced by post-trial amendment of pleadings because “the record [was] replete with

                                   2   direct references” to the issue); see also Fed. R. Civ. P. 15(b)(1) (“The court should freely permit

                                   3   an amendment when doing so will aid in presenting the merits and the objecting party fails to

                                   4   satisfy the court that the evidence would prejudice that party’s action or defense on the merits.”).

                                   5          The Court addressed Mr. t’Bear’s pretrial objection at the August 2019 pretrial conference

                                   6   and stated that Mr. Forman’s dilution theory constituted “an amendment that will be allowed to

                                   7   conform to the evidence.” (Dkt. No. 212 at 32:5-11.) The Court noted that the issue of Mr.

                                   8   t’Bear’s dilution of his ownership interest was not brought to Mr. Forman’s attention until Mr.

                                   9   t’Bear’s July 2018 deposition and the Court had subsequently conducted multiple discovery

                                  10   hearings on the issue. Further, the parties briefed the issue at length in their summary judgment

                                  11   filings and Mr. t’Bear represented to the Court that he “quit-claimed” the transfer of ownership

                                  12   shares. (See id.) In other words, the issue had been actively litigated since at least October 2018.
Northern District of California
 United States District Court




                                  13          Mr. t’Bear’s co-counsel, Mr. Moore, recognized at the pretrial conference that the Court

                                  14   would allow amendment to conform to proof and that “the objection’s been mooted.” (See id. at

                                  15   41:11-12.) Mr. Moore then raised the issue again at trial:

                                  16                  MR. MOORE: So as I understand it, based on the pretrial conference,
                                                      you’re inclined to allow them to conform to proof.
                                  17
                                                      THE COURT: Correct.
                                  18
                                                      MR. MOORE: And as I understand the law on it, is that if that is the
                                  19                  theory upon which they are presenting, that that is how it's supposed
                                                      to work. They say: This is our theory. What I'm not clear on is, is that
                                  20                  it? Is that what we're trying here, is just the narrow claim that they
                                                      discovered some act of dilution that occurred right before the
                                  21                  litigation began that they are seeking to conform to proof on. Because
                                                      that certainly is something I need to know.
                                  22
                                                      THE COURT: Of course. That's my understanding. Why don't we
                                  23                  have Mr. Jaeger summarize, do what his opening is so that we have
                                                      clarity.
                                  24
                                                      MR. JAEGER [Mr. Forman’s counsel]: Yeah. So I think it is clear. I
                                  25                  think our trial brief is clear. So, and it states what we're moving at trial
                                                      to prove, which is that the MOU was breached because of the dilution
                                  26                  of shares by Mr. Avery. That is solely the basis of consideration that
                                                      we are seeking to prove at trial.
                                  27
                                                      MR. MOORE: Perfect.
                                  28
                                                                                          10
                                   1   (Dkt. No. 218 at 6:20-7:16.) Mr. Forman reiterated his argument that amendment was not

                                   2   necessary because he pleaded a rescission claim for failure of consideration:

                                   3                   MR. JAEGER: Mr. Moore keeps repeating that we didn't plead this
                                                       claim. We pled the claim. We pled the claim for rescission of the
                                   4                   MOU under failure of consideration. We then learned, as one does in
                                                       discovery, when we finally got to take his deposition we learned
                                   5                   additional facts supporting that claim. So our position is we don't need
                                                       to amend our claim, but if the Court wants us to, we will do that to
                                   6                   conform to proof. And that may be the best thing to do at the end of
                                                       the day, but our view is we didn't need to amend our claim.
                                   7

                                   8   (Id. at 11:2-11.)

                                   9           Mr. t’Bear’s post-trial closing argument revives his Rule 15(b) objection. (See Dkt. No.

                                  10   227 at 49-61.) His arguments remain unavailing because he fails to show any prejudice that would

                                  11   result in allowing amendment; especially given that Mr. t’Bear has been aware of and has actively

                                  12   argued against the dilution theory since October 2018. Further, to the extent Mr. t’Bear argues
Northern District of California
 United States District Court




                                  13   that the Court cannot amend the counterclaim sua sponte because of his pretrial objection, the

                                  14   Court need not do so because Mr. Forman’s post-trial reply brief includes a formal request to

                                  15   amend the pleadings. (See Dkt. No. 233 at 22-23.) Accordingly, the Court amends the pleadings

                                  16   to include the dilution theory because doing so clearly serves “[t]he purpose of Rule 15(b) . . . to

                                  17   align the pleading to conform to the issues actually tried.” See Cole, 439 F.2d at 961.

                                  18   IV.     Motions in Limine

                                  19           A.      Mr. t’Bear’s Motions

                                  20           At the August 2019 pretrial conference, the Court denied Mr. t’Bear’s Motion in Limine

                                  21   No. 1, which sought to prohibit Mr. Forman from “rebut[ting] the presumption that this Court

                                  22   announced it would be applying at trial [regarding] the existence of a partnership,” (see Dkt. No.

                                  23   201 at 2), because the Court never announced such a presumption and more importantly, the

                                  24   existence of a partnership was irrelevant to the rescission counterclaim, (see Dkt. No. 212 at

                                  25   21:20-22, 26:16-24). The Court next addressed Motions in Limine Nos. 2 and 3, concerning the

                                  26   introduction of Mr. Forman’s statements and judicial admissions in support of Mr. t’Bear’s

                                  27   equitable defenses, (see Dkt. Nos. 202 at 2 & 203 at 2), and advised Mr. t’Bear that at trial he

                                  28   could provide evidence in support of his asserted defenses, provided it was relevant, (Dkt. No. 212
                                                                                         11
                                   1   at 22:9-12). Further, the Court advised the parties that it would allow them to file closing

                                   2   arguments after the trial, at which point Mr. t’Bear could reassert his equitable defenses. (See id.

                                   3   at 27:17-21, 28:19-22.) The Court similarly addressed Motion in Limine No. 4, which concerned

                                   4   whether the Court could grant the relief Mr. Forman seeks under the Declaratory Judgment Act,

                                   5   (Dkt. No. 204 at 2), and advised Mr. t’Bear the he would “have the opportunity to argue why,

                                   6   based on the evidence that was presented, [the Court] can’t exercise [its] discretion [under the

                                   7   Act], or at least, shouldn’t.” (See id. at 28:3-25.)

                                   8          B.       Mr. Forman’s Motions

                                   9          Mr. Forman filed only one motion in limine, seeking discovery sanctions pursuant to Rule

                                  10   37(b)(2)(A) based on Mr. t’Bear’s “failure to comply with the Court’s April 5, 2019 order to

                                  11   produce ‘all documents related to Urso Ltd. . . . and its ownership and assets from 2015 to

                                  12   present,’ and the Court’s follow-up April 18, 2019 Order to Show Cause, which emphasized that
Northern District of California
 United States District Court




                                  13   [Mr. t’Bear] was required to produce ‘documents showing the original purported transfer of

                                  14   interest.’” (Dkt. No. 200 at 2.) The Court granted the motion in part, advising Mr. t’Bear that he

                                  15   would be precluded from referring to, relying on, or in any way hinting or suggesting that

                                  16   documents other than those he produced exist regarding the purported transfer. (Dkt. No. 212 at

                                  17   33:16-35:16.)

                                  18                                           FINDINGS OF FACT

                                  19   I.     The FairWay IP

                                  20          Beginning in 2006, Mr. t’Bear and Mr. Forman discussed plans for creating “a series of

                                  21   affiliated domestic and foreign companies” referred to by Mr. t’Bear as “The FairWay Group”

                                  22   (“FairWay”), to monetize intellectual property (the “FairWay IP”) developed by Mr. t’Bear “for

                                  23   pricing offerings of securities and other assets.” (Dkt. Nos. 1-1 at ¶ 6; 29 at ¶ 6; 99-1 at ¶ 3.) The

                                  24   entities involved include, “Urso Ltd (a Belize company) (“Urso”), FairWay IP Holdings, Ltd (a

                                  25   Cayman Island company) (“FairWay IP Holdings”), FairWay Financial U.S., Inc. (a Delaware

                                  26   company), FairWay Pricing Technologies, LLC (a Delaware company) [(“FairWay Pricing”)], and

                                  27   FairWay International Kft3 (a Hungarian company).” (Dkt. No. 99-1 at ¶ 3.)

                                  28          In May 2008, Mr. t’Bear “assigned to Urso as corporate assets all personal patents,
                                                                                          12
                                   1   trademarks, and business plans related to FairWay inventions or businesses.” (Trial Ex. 117.) In

                                   2   December 2011, Mr. t’Bear transferred ownership of the FairWay IP from Urso to FairWay IP

                                   3   Holdings in December 2011. (Trial Ex. 155.) Urso owns 100% of FairWay IP Holdings, which

                                   4   owns 100% of the FairWay IP. (Dkt. No. 99-8, Ex. C at 64:2-23.)

                                   5   II.    The Loans

                                   6          Between April 2006 and October 2011, Mr. Forman made 33 loans to Plaintiff—in the

                                   7   form of promissory notes—to fund FairWay. The notes list Mr. Forman as the “Purchaser” or

                                   8   “Lender.” (Dkt. No. 99-2, Ex. 1-33.) Between June 2007 and February 2016, Mr. t’Bear sent Mr.

                                   9   Forman 19 emails attaching spreadsheets from a file entitled “Barry Forman Loan Manager”; the

                                  10   spreadsheets include a summary page entitled “Personal Loans – Forman to Avery,” listing

                                  11   “Accumulated Loans with interest.” (See Dkt. No. 99-3, Ex. 34-43, 45-53; see also Trial Ex. 125.)

                                  12   The Loan Managers list the dates of the notes, beginning with the August 2006 note,6 the principal
Northern District of California
 United States District Court




                                  13   loan amount, and the principal plus accrued interest. Beginning with the March 2008 Loan

                                  14   Manager, Plaintiff includes the following:

                                  15                 All principle and interest is due and payable on demand by Nathaniel
                                                     Caleb Avery
                                  16                 To the extent any collateral is held by Urso Limited [also owned by
                                                     Avery],
                                  17                 that collateral is pledged as well [to the extent necessary to fully repay
                                                     both principle and interest]
                                  18
                                                     Signed by Nathaniel Caleb Avery both individually
                                  19                 and as Chairman and CEO of Urso Limited.
                                                     on behalf of Urso, Ltd.
                                  20                 Marina Towers, Suite 302,
                                                     Newtown Barracks, Belize City, Belize
                                  21
                                                     N. Caleb Avery
                                  22                 [signed under the Electronic Signatures Act of 2000 [Public Law No:
                                                     106-229)] and legally binding upon all his assignees and heirs
                                  23

                                  24   (Dkt. No. 99-3, Ex. 40 at 67 (bracketed language in original).) On February 29, 2016, Mr. t’Bear

                                  25

                                  26   6
                                         Beginning with the December 2011 Loan Manager, Mr. t’Bear included a reference to the April
                                  27   2006 “$100K Convertible Debt Note with FairWay Pricing Technologies,” and represented that
                                       “Nathaniel Caleb Avery and Urso Ltd will take personal and corporate responsibility to the extent
                                  28   that Note is not repaid by FairWay Pricing Technologies according to its terms.” (See Dkt. No.
                                       99-4, Ex. 51 at 53.)
                                                                                      13
                                   1   sent Mr. Forman the last Loan Manager; it references all 33 of the notes at issue in the underlying

                                   2   action. (Dkt. No. 99-4, Ex. 53 at 113-159; see also Trial Ex. 125.) The February 2016 Loan

                                   3   Manager removes the language above regarding collateral held by Urso, and states, in pertinent

                                   4   part:

                                   5                     All principle and interest is due and payable on demand by Nathaniel
                                                         Caleb Avery
                                   6
                                                         Signed by Nathaniel Caleb Avery both individually and as Chairman
                                   7                     and CEO of Urso Limited. on behalf of Urso, Ltd. 35 New Road
                                                         Belize City, Belize
                                   8
                                                         **Also includes $100K Convertible Debt Note with FairWay Pricing
                                   9                     Technologies which Nathaniel Caleb Avery and Urso Ltd will take
                                                         personal and corporate responsibility to the extent that Note is not
                                  10                     repaid by FairWay Pricing Technologies according to its terms.
                                  11   (Id.) Thus, as of February 2016 Mr. t’Bear characterized the loans as “Personal Loans – Forman

                                  12   to Avery” and represented that he was individually responsible for payment of the notes upon Mr.
Northern District of California
 United States District Court




                                  13   Forman’s demand. Based on the Loan Managers that post-date the MOU and Mr. Forman’s direct

                                  14   involvement in FairWay, the Court rejects Mr. t’Bear’s argument that the MOU and Secured

                                  15   Notes Program definitively “altered” the terms of payment for the promissory notes. As of

                                  16   February 2016, the notes remained demand notes payable by Mr. t’Bear.

                                  17   III.    The MOU

                                  18           In December 7, 2011, Mr. t’Bear emailed Mr. Forman the MOU, reflecting a discussion

                                  19   between the parties to reconfigure the “payout plan” for the loans made by Mr. Forman to Mr.

                                  20   t’Bear and amending the collateral for those loans so that Mr. t’Bear could obtain funding for

                                  21   FairWay through the sale of notes secured by the FairWay IP. (Trial Ex. 155.) In the cover email,

                                  22   Mr. t’Bear states, in pertinent part: “As you, [Mr. Forman], and I, discussed, as part of the

                                  23   paperwork Urso Ltd. is assigning the FairWay IP portfolio to an IP Holding company, FairWay IP

                                  24   Holdings Ltd. to securitize the $6M in Notes being offered.” (Id.) Mr. t’Bear’s email further

                                  25   states that he would repay Mr. Forman’s loans by the end of 2012, “with a small [remaining]

                                  26   balance.” (Id.)

                                  27           Mr. t’Bear drafted the MOU, which is titled “Memorandum of Understanding – Amending

                                  28   General Notes Collateral Lien Terms.” (Id.) It states, in its entirety:
                                                                                         14
                                                      To memorialize our verbal discussion/understanding, I [and Urso
                                   1                  Ltd.] are working on a payout plan to you that would retire the series
                                                      of Promissory Notes dated from 2006-2011 (“Notes”), summarized in
                                   2                  the attached document [excel file – Loan Manager – Barry Forman –
                                                      1 Dec 2011].
                                   3
                                                      Some of the individual Notes in the series have pledged my general
                                   4                  and entire asset base [including patents assigned to Urso Ltd.] as
                                                      collateral. As we discussed, as part of our current fundraising, the
                                   5                  FairWay Intellectual Property (patents, trademarks, etc.) is being
                                                      assigned from Urso Ltd. to FairWay IP Holdings Ltd. [Cayman
                                   6                  Islands]. To complete that assignment, I would ask you to accept and
                                                      confirm your understanding that Urso Ltd. would not have direct
                                   7                  control over these Intellectual Property assets but continue to have
                                                      indirect rights to them through its 100% sole ownership of FairWay
                                   8                  IP Holdings. Specifically, while Urso would no longer have direct
                                                      title to these assets, it would have rights to the cash flow from the
                                   9                  licensing of those assets [net of FairWay IP Holdings obligations to
                                                      maintain them (legal costs, filing fees, annuities, etc.)], such cash to
                                  10                  be received as expense reimbursements or dividends from FairWay
                                                      IP Holding to Urso. In summary, your lien interest [per the Notes]
                                  11                  would continue on my general assets including: 1) my 100%
                                                      ownership of Urso Ltd.; 2) by proxy, Urso Ltd.’s majority ownership
                                  12                  of FairWay International; 3) my shares in FairWay Financial U.S.,
Northern District of California
 United States District Court




                                                      Inc.; and 4) general assets. But it would specifically no longer
                                  13                  include direct lien on FairWay Intellectual Property, but rather
                                                      depend on Urso’s sole ownership of FairWay IP Holdings for
                                  14                  repayment of the Notes. The Notes (2006-2011), as a series, are
                                                      amended to that understanding.
                                  15

                                  16   (Id.)

                                  17           Thus, the MOU amended the collateral securing Mr. Forman’s loans to Mr. t’Bear by

                                  18   removing Mr. Forman’s direct security interest in the FairWay IP. In exchange, Mr. Forman

                                  19   would continue to have a lien interest in Mr. t’Bear’s general assets, including his “100%

                                  20   ownership of Urso.” Mr. Forman signed the MOU and emailed it to Mr. t’Bear on December 12,

                                  21   2011. (Trial Ex. 237.) Mr. Forman would not have signed the MOU if not for its provision giving

                                  22   him a lien interest in Mr. t’Bear’s 100% ownership of Urso, which owned FairWay IP Holdings,

                                  23   because without the provision Mr. Forman would have no substantive collateral for his loans. As

                                  24   consideration for relinquishing his direct security interest in the FairWay IP, Mr. Forman

                                  25   emphasized to Mr. t’Bear the importance of the provision pledging Mr. t’Bear’s 100% ownership

                                  26   of Urso” and it was understood between the parties that Mr. t’Bear would retain his complete

                                  27   ownership interest “until such time as [Mr. Forman’s] debt, including principal and interest, was

                                  28   completely repaid.” (Dkt. No. 218 at 43:23-46:6.)
                                                                                        15
                                   1   IV.    Failure of Consideration

                                   2          Mr. t’Bear did not repay Mr. Forman’s loans by the end of 2012, and Mr. Forman did not

                                   3   demand payment on the loans because Mr. t’Bear requested more time. Mr. Forman withdrew

                                   4   from the FairWay venture in September 2015. In early 2016, the parties (through Mr. t’Bear’s

                                   5   then-former attorney, Timothy Covington),7 discussed a forbearance agreement whereby Mr.

                                   6   Forman would not demand payment on the loans in return for, among other things, restoration of

                                   7   Mr. Forman’s direct security interest in the FairWay IP. Mr. t’Bear refused.

                                   8          From April to August 2016, Mr. t’Bear and Mr. Covington discussed tactics intended to

                                   9   forestall Mr. Forman’s efforts to collect on his loans and attach Mr. t’Bear’s assets, including Mr.

                                  10   t’Bear’s 100% ownership interest in Urso. Mr. Covington emailed Mr. t’Bear on August 3, 2016,

                                  11   stating: “[Mr. Forman] must know – perhaps his attorney made clear to him – that probably the

                                  12   most convenient approach for securing assets will be to access equity. An obvious thing for him
Northern District of California
 United States District Court




                                  13   to request will be a power of attorney from URSO as sole owner of [FairWay IP Holdings].”

                                  14   (Trial Ex. 206.) To prevent Mr. Forman from taking control of Urso, Mr. t’Bear and Mr.

                                  15   Covington devised a plan that involved reducing Mr. t’Bear’s ownership share of Urso from 100%

                                  16   to 25% by issuing new Urso shares equaling 25% ownership to each of Mr. Covington, Charles

                                  17   Davis, and John Matthesen.

                                  18          On August 6, 2016, Mr. t’Bear directed Mr. Covington to discuss the Urso ownership

                                  19   dilution plan with Mr. Davis. (Trial Ex. 223.) Mr. Covington did so, and emailed Mr. t’Bear, the

                                  20   following day, stating, in pertinent part:

                                  21                  I explained the 4 Urso shareholder scenario at 25% which he likes.
                                                      He asked me to summarize where things are with Barry and where I
                                  22                  thought they might go, the latter being speculation. I described both
                                                      your desire for mediation and arbitration in SF but acknowledged that
                                  23                  other scenarios could unfold, including suit in Seattle. . . . I explained
                                                      that even with a judgment [Forman] may never execute on it because
                                  24                  he can’t get to assets in Belize and the Caymans, respectively. Of
                                  25
                                       7
                                  26    Mr. Covington resigned from the California State Bar in 2014 and was not an attorney at the time
                                       of the discussions at issue. (See Dkt. No. 218 at 122:17-18.) Further, the Court has held that
                                  27   Plaintiff waived privilege regarding communications with Mr. Covington, (Dkt. No. 83 at 1), and
                                       Plaintiff did not file a motion for reconsideration of the Court’s order. Plaintiff acknowledged
                                  28   during his deposition on July 26, 2018 that he waived privilege to those communications. (Dkt.
                                       No. 11-3, Ex. B at 8 (“I gave up on that and just waived privilege.”).)
                                                                                          16
                                                      course, this new 4 shareholder approach could be key to thwarting the
                                   1                  attachment of the assets. We also talked about an indemnity, which
                                                      Charley seemed to want.
                                   2
                                                      The next step may be to draft a share subscription agreement for
                                   3                  Charley, John and me. It would help if I could see the documents of
                                                      establishment of Urso Limited, for terminology among other things.
                                   4

                                   5   (Trial Ex. 207.) Sometime thereafter in August 2016, Mr. t’Bear caused Urso to issue the

                                   6   additional shares and dilute his ownership interest in Urso to 25%. Mr. t’Bear did not notify Mr.

                                   7   Forman of the issuance of additional shares and earlier directed Mr. Covington not to convey to

                                   8   Mr. Forman any information about Urso. The parties continued discussions regarding a

                                   9   forbearance agreement throughout 2016 and up until January 2017, when Defendant was served

                                  10   with Plaintiff’s state court complaint. (Dkt. No. 99-1 at ¶ 72.)

                                  11           On May 17, 2017, Mr. Forman sent Mr. t’Bear a demand letter, calling for the immediate

                                  12   payment of principal and interest on all outstanding loans; “specifically, those loans listed in [Mr.
Northern District of California
 United States District Court




                                  13   t’Bear’s] document entitled “Loan Manager – Barry Forman – 31 Dec 2016” . . . as well as any

                                  14   and all other loans or advances from [Mr. Forman] to [Mr. t’Bear] or to any of [Mr. t’Bear’s]

                                  15   affiliate companies.” (Dkt. No. 99-2, Ex. B at 5.) The letter demanded payment by May 31, 2017.

                                  16   (Id.) Mr. t’Bear did not respond to Mr. Forman’s demand by the deadline, and on June 12, 2017,

                                  17   Mr. Forman sent Mr. t’Bear written notice via email and certified mail that Mr. t’Bear “failed to

                                  18   make any payment of principal and interest as demanded by [Mr. Forman’s]” May 2017 letter.

                                  19   (Dkt. No. 99-2, Ex. C at 7.) As previously discussed, the Court has granted summary judgment in

                                  20   Mr. Forman’s favor on his counterclaim for breach of promissory notes. (See Dkt. Nos. 142 &

                                  21   148.)

                                  22           After Mr. Forman filed his second amended counterclaim seeking rescission of the MOU

                                  23   for failure of consideration, (Dkt. No. 84), Mr. t’Bear appeared for his deposition on July 25-26,

                                  24   2018, pursuant to Court order, (see Dkt. No. 78).8 Mr. t’Bear testified that prior to August 2016,

                                  25   he held a 100% ownership interest in Urso but after that date owned only 25% of the company.

                                  26   (Dkt. No. 99-8, Ex. C at 59:11-22, 60:19-21.) Mr. t’Bear refused to identify the owners holding

                                  27

                                  28
                                       8
                                         Mr. t’Bear failed to appear at his originally scheduled deposition in April 2018 due to medical
                                       issues. (See Dkt. Nos. 58 at 2 & 64.)
                                                                                          17
                                   1   the remaining 75% interest in Urso, referencing a nondisclosure agreement. (Id. at 59:1-25.) Mr.

                                   2   Forman did not know that Mr. Forman had diluted his ownership interest in Urso until Mr.

                                   3   t’Bear’s July 2018 deposition. As previously discussed, in October 2018 Mr. Forman moved for

                                   4   summary judgment on his rescission counterclaim under the dilution theory.

                                   5   V.     Mr. t’Bear’s Credibility

                                   6          Mr. t’Bear is not a credible witness regarding whether he diluted his ownership interest in

                                   7   Urso. In addition to his July 2018 deposition testimony, Mr. t’Bear made multiple pretrial

                                   8   representations to this Court that at times subsequent to the MOU he was not the majority

                                   9   shareholder of Urso. At the January 2019 hearing on the parties’ cross motions for summary

                                  10   judgment, Mr. t’Bear represented to the Court that he did not presently control Urso; specifically:

                                  11                  THE COURT: Okay. So you don't owe anything then, because [U]rso
                                                      hasn't paid him.
                                  12
Northern District of California
 United States District Court




                                                      MR. TBEAR: He’s not even contacted [U]rso on payment.
                                  13
                                                      THE COURT: Has [U]rso paid him?
                                  14
                                                      MR. TBEAR: Not to my knowledge.
                                  15
                                                      THE COURT: Well, you -- aren’t you -- don't you control [U]rso?
                                  16
                                                      MR. TBEAR: No, I do not.
                                  17
                                                      THE COURT: You do not control [U]rso?
                                  18
                                                      MR. TBEAR: I do not.
                                  19
                                                      THE COURT: Okay. Well, that's a different matter.
                                  20

                                  21   (Dkt. No. 141 at 17:1-13.) Further:

                                  22                  THE COURT: By the way, did you tell Mr. Forman that you were
                                                      transferring your -- or selling your interest in [U]rso?
                                  23
                                                      MR. TBEAR: I did not sell --
                                  24
                                                      THE COURT: Why not?
                                  25
                                                      MR. TBEAR: -- my interest. I did not sell my interest.
                                  26
                                                      THE COURT: Well, I thought you said you don't control it. You did
                                  27                  control it at the time of this MOU.
                                  28                  MR. TBEAR: Correct.
                                                                                        18
                                                      THE COURT: And when you at some point transferred control, did
                                   1                  you tell Mr. Forman that you had done so?
                                   2                  MR. TBEAR: I did not transfer control. I sold additional shares as
                                                      part of the –
                                   3
                                                      THE COURT: So you do then have control?
                                   4
                                                      MR. TBEAR: I -- no. I -- I am not majority shareholder of the
                                   5                  company.
                                   6                  THE COURT: At the time the MOU was issued, you were?
                                   7                  MR. TBEAR: Correct. I was.
                                   8                  THE COURT: And you had full control?
                                   9                  MR. TBEAR: Yes.
                                  10                  THE COURT: And as you stand here today, you tell me you don’t
                                                      have control?
                                  11
                                                      MR. TBEAR: Correct.
                                  12
Northern District of California
 United States District Court




                                                      THE COURT: Did you tell Mr. Forman when you did something that
                                  13                  eliminated your control of Erso?
                                  14                  MR. TBEAR: No, and I was not required to, and he was not a
                                                      [partner].
                                  15

                                  16   (Id. at 20:21-21:24.) At a case management conference on April 4, 2019, Mr. t’Bear represented

                                  17   to the Court that he “did not transfer any interest [in Urso] and the three people [involved in the

                                  18   business continuity program] have issued quit claims.” (Dkt. No. 164 at 5:2-3.) Further:

                                  19                  THE COURT: So you are representing now, Mr. t’Bear, that you are
                                                      the 100-percent owner of Urso and that Urso is the 100-percent owner
                                  20                  of that FairWay IP?
                                  21                  MR. TBEAR: That’s correct.
                                  22                  THE COURT: Okay, I think this is news to Mr. Jaeger.
                                  23                  MR. TBEAR: The other owners have basically given up their
                                                      ownership back to the company, which then my 25- percent becomes
                                  24                  100-percent –
                                  25                  THE COURT: Okay.
                                  26                  MR. TBEAR: -- in that case. And the 100-percent ownership of Urso
                                                      owns 100-percent of Fairway IP Holdings.
                                  27

                                  28   (Id. at 5:25-6:11 (emphasis added).) On April 29, 2019, Mr. t’Bear testified at his Court-ordered
                                                                                         19
                                   1   deposition regarding ownership of Urso that as of December 31, 2016, he owned 25% of Urso.

                                   2   Further:

                                   3                  Q. Who are the other owners or holders of Urso stock as of December
                                                      31, 2016?
                                   4
                                                      A. Charles Davis, John Matthesen, and Timothy Covington.
                                   5
                                                      Q. And do I understand that -- Mr. Davis, Mr. Covington, and Mr.
                                   6                  Matthesen, they each held 25 percent of Urso stock?
                                   7                  A. Correct.
                                   8   (Dkt. Nos. 200 at 44:16-23 & 219 at 21:4-14.) Further:

                                   9                  Q. So was there a particular time at which the four of you reached an
                                                      agreement that Mr. Covington, Mr. Matthesen, and Mr. Davis would
                                  10                  receive 25 percent of the shares of Urso?
                                  11                  A. That certainly had all occurred at various points before August 6th
                                                      when it was memorialized.
                                  12
Northern District of California




                                                      Q. So as of August 6, 2016 --
 United States District Court




                                  13
                                                      A. 2016.
                                  14
                                                      Q. -- each one of those men had agreed to receive shares of Urso stock?
                                  15
                                                      A. As part of their participation in the [business continuity plan].
                                  16

                                  17   (Dkt. No. 200 at 46:14-24.) Mr. t’Bear testified that the agreement was oral, and that he was

                                  18   unsure if there was any documentation regarding the issuance of Urso stock to Mr. Covington, Mr.

                                  19   Davis, and Mr. Matthesen. He further testified that as of April 29, 2019, he owned 100% of Urso.

                                  20   Mr. Covington testified at his September 2018 deposition that Mr. t’Bear told him that he

                                  21   “transferred ownership [of Urso] to three other people.” (Dkt. No. 218 at 215:7-216:6.)

                                  22          At trial Mr. t’Bear changed his testimony regarding the dilution of his ownership interest:

                                  23                  Q. Now, as of - - December 31, 2016, you owned only 25 percent of
                                                      Urso. Correct?
                                  24
                                                      A. No.
                                  25
                                                      Q. That’s not correct[?]
                                  26
                                                      A. That’s not correct.
                                  27

                                  28   (Dkt. No. 219 at 5:23-6:2.) Mr. t’Bear further testified that as of December 31, 2016, Mr.
                                                                                        20
                                   1   Covington, Mr. Davis, and Mr. Matthesen did not each own 25% of Urso, and that he is and

                                   2   always has been the sole owner of Urso and his 26,000 shares represent a 100% ownership

                                   3   interest.9

                                   4            Mr. t’Bear acknowledged his previous sworn deposition testimony and representations to

                                   5   the Court. Mr. t’Bear explained that at the time he made those statements—as late as April 29,

                                   6   2019—he believed them to be correct. He then testified that after his April 2019 deposition he

                                   7   “went back and double-checked” with Mr. Covington, Mr. Davis, and Mr. Matthesen” and “[t]here

                                   8   were no documents for any issuance of shares.” (Id. at 41:25-42:20.) Thus, Mr. t’Bear testified,

                                   9   the dilution of ownership never occurred.

                                  10           Mr. t’Bear’s testimony at trial is not credible for several reasons. First, Mr. t’Bear also

                                  11   testified that he “investigated” this issue before his April 29, 2019 deposition and obtained

                                  12   affidavits and quitclaims10 (purportedly drafted by Mr. Covington) from Mr. Covington, Mr.
Northern District of California
 United States District Court




                                  13   Davis, and Mr. Matthesen demonstrating that those individuals never received Urso stock. (See

                                  14   id. at 46:17-23.) Indeed, at the April 4, 2019 case management conference Mr. t’Bear discussed

                                  15   the quitclaim documents with the Court. When questioned about this discrepancy at trial Mr.

                                  16   t’Bear clarified that he knew about the quitclaim documents for several weeks before his April 29,

                                  17   2019 deposition. Despite such knowledge, however, Mr. t’Bear testified under oath at his April

                                  18   29, 2019 deposition that in December 2016 he owned 25% of Urso and Mr. Covington, Mr. Davis,

                                  19   and Mr. Covington each owned 25% of the company. Mr. t’Bear did not assert otherwise in his

                                  20   pretrial filings and then changed his testimony at trial.

                                  21           Second, Mr. t’Bear’s explanation makes no sense. The Court does not believe that Mr.

                                  22   t’Bear—as the only executive, director, and president of Urso—would not investigate whether the

                                  23   company had actually issued additional shares, thereby diluting his 100% ownership interest.

                                  24

                                  25
                                       9
                                         Mr. t’Bear testified at his deposition in July 2018 that a “cap table” exists that documents
                                       ownership of Urso shares. (Dkt. No. 219 at 25:5-26:23.) However, despite the Court’s April 2019
                                  26   Order that Mr. t’Bear provide Mr. Forman “with all documents related to Urso Ltd. and its
                                       ownership and assets from 2015 to the present,” (see Dkt. No. 161), Mr. t’Bear acknowledged at
                                  27   trial that he did not produce the Urso cap table.
                                       10
                                          The Court sustained Mr. Forman’s objection to the introduction of the affidavits and quitclaims
                                  28   into evidence because they “are all hearsay statements” purportedly drafted by Mr. Covington that
                                       Mr. t’Bear could not authenticate. (Dkt. No. 219 at 48:13-50:21.)
                                                                                          21
                                   1   Especially given that the dilution theory has been at issue in this litigation since October 2018.

                                   2   Mr. t’Bear did not think to ask Mr. Covington, Mr. Davis, and Mr. Matthesen whether they

                                   3   actually owned shares in Urso since August 2016, when the documentary evidence shows that Mr.

                                   4   t’Bear, Mr. Covington, and Mr. Davis were actively discussing the dilution plan? Mr. t’Bear just

                                   5   assumed for over 2.5 years that those individuals did own shares and gave sworn testimony and

                                   6   made representations to this Court in support of that assumption? No. The Court cannot accept

                                   7   Mr. t’Bear’s explanation as true.

                                   8          The only reasonable explanation, which is supported by contemporaneous emails and Mr.

                                   9   t’Bear’s previous sworn testimony and judicial admissions, is that Mr. t’Bear caused Urso to issue

                                  10   additional shares to thwart Mr. Forman’s attachment of Urso and the FairWay IP. Further, Mr.

                                  11   t’Bear’s failure to fully comply with this Court’s orders to produce all documents related to Urso

                                  12   and its ownership and assets from 2015 to the present, (see Dkt. Nos. 161 & 166), suggests that
Northern District of California
 United States District Court




                                  13   such documents are not favorable to his defense in this action. In the absence of any admissible

                                  14   documentary evidence demonstrating that the issuance of additional shares did not take place (i.e.,

                                  15   contemporaneous emails or other communications between Mr. t’Bear and Mr. Covington, Mr.

                                  16   Davis, and Mr. Matthesen; the Urso cap table or other relevant corporate documents), the Court is

                                  17   left with Mr. t’Bear’s dubious testimony at trial. That testimony is simply not credible.

                                  18          Similarly, the Court cannot find that Mr. t’Bear currently owns 100% of Urso based solely

                                  19   on his representations to the Court, which have changed throughout these proceedings. The only

                                  20   finding of fact the Court can make on that score is that Mr. t’Bear owned 100% of Urso prior to

                                  21   August 2016.

                                  22   VI.    Mr. Covington’s Credibility

                                  23          Mr. Covington testified that the Urso ownership dilution plan discussed in the August 2016

                                  24   emails was only contemplated and not effectuated, and that it was discussed earlier in 2016 as part

                                  25   of a business continuity plan unrelated to Mr. t’Bear’s dispute with Mr. Forman. Mr. Covington

                                  26   further testified that he has reviewed a document reflecting the business continuity plan for Urso

                                  27   but he does not know when he did so. As to whether Mr. t’Bear effectuated the dilution plan and

                                  28   caused Urso to issue the additional shares, Mr. Covington is not a credible witness.
                                                                                         22
                                   1          In April or May of 2018, Mr. Covington “purged” from his computer all emails between

                                   2   himself and Mr. t’Bear regarding FairWay. Mr. Covington did so despite knowing that discovery

                                   3   in this case was ongoing. After Mr. Covington was subpoenaed in this action in August 2018, Mr.

                                   4   t’Bear created an email account and populated it with emails between himself and Mr. Covington

                                   5   to address the subpoena request for documents. Both Mr. t’Bear and Mr. Covington had access to

                                   6   the email account, but Mr. t’Bear alone selected the emails that went into the account and Mr.

                                   7   Covington did not review the emails that Mr. t’Bear withheld from the account. None of the

                                   8   emails post-date October 2016, despite continued, daily email correspondence between Mr. t’Bear

                                   9   and Mr. Covington after that date that numbered in the “thousands.” (Dkt. No. 218 at 148:1-17.)

                                  10   The Court draws the only reasonable inference it can from such conduct—Mr. Covington

                                  11   deliberately purged emails unfavorable to Mr. t’Bear in this action.

                                  12                                      CONCLUSIONS OF LAW11
Northern District of California
 United States District Court




                                  13          Mr. Forman’s second amended counterclaim seeks “Declaratory Relief – Rescission” for

                                  14   failure of consideration. (Dkt. No. 84.) The Court previously noted that Mr. Forman’s claim is in

                                  15   effect a claim that Mr. t’Bear breached the MOU by diluting his ownership interest in Urso. That

                                  16   is not technically correct, however. “A party who sues for breach of contract thereby affirms the

                                  17   contract’s existence,” whereas “rescission is a remedy that disaffirms the contract.” Sharabianlou

                                  18   v. Karp, 181 Cal. App. 4th 1133, 1144-45 (2010). In other words, an action for rescission is not a

                                  19   breach of contract claim. Thus, the Court uses the term “breach” to mean “contravention.”

                                  20   I.     The Declaratory Judgment Act

                                  21          The Declaratory Judgment Act provides, in pertinent part:

                                  22                  In a case of actual controversy within its jurisdiction, . . . any court of
                                                      the United States . . . may declare the rights and other legal relations
                                  23                  of any interested party seeking such declaration, whether or not
                                                      further relief is or could be sought. Any such declaration shall have
                                  24                  the force and effect of a final judgment or decree and shall be
                                                      reviewable as such.
                                  25

                                  26

                                  27   11
                                         The Court’s legal analysis may contain findings of fact not included in the “findings of fact”
                                  28   section. The Court intends all statements of fact to constitute a finding of fact regardless of where
                                       they appear in this Opinion.
                                                                                        23
                                   1   28 U.S.C. § 2201.

                                   2          A court must first “inquire whether there is a case of actual controversy within its

                                   3   jurisdiction.” Am. States Ins. Co. v. Kearns, 15 F.3d 142, 143 (9th Cir. 1994). “[T]his

                                   4   requirement is identical to Article III’s constitutional case or controversy requirement.” Id. Even

                                   5   if jurisdiction exists, however, “[t]he Declaratory Judgment Act does not grant litigants an

                                   6   absolute right to a legal determination.” United States v. State of Washington, 759 F.2d 1353,

                                   7   1356 (9th Cir. 1985). A court’s decision whether to grant declaratory relief is instead “a matter of

                                   8   discretion.” Id. “Declaratory relief should be denied when it will neither serve a useful purpose in

                                   9   clarifying and settling the legal relations in issue nor terminate the proceedings and afford relief

                                  10   from the uncertainty and controversy faced by the parties.” Id. at 1357.

                                  11          A.      The Court has Jurisdiction under the Act

                                  12          Mr. Forman’s counterclaim is premised on diversity jurisdiction under 28 U.S.C. § 1332
Northern District of California
 United States District Court




                                  13   and the requirements for diversity are met: Mr. Forman and Mr. t’Bear are citizens of different

                                  14   states and the amount in controversy exceeds $75,000. (See Dkt. No. 84 at ¶¶ 1-3.) The Court

                                  15   must next determine whether the case is “ripe for review.” See Principal Life Ins. Co. v.

                                  16   Robinson, 394 F.3d 665, 671 (9th Cir. 2005). “[T]he appropriate standard for determining

                                  17   ripeness of private party contract disputes is the traditional ripeness standard, namely, whether

                                  18   there is a substantial controversy, between the parties having adverse legal interests, of sufficient

                                  19   immediacy and reality to warrant the issuance of a declaratory judgment.” Id. (internal quotation

                                  20   marks and citation omitted).

                                  21          Here, there is a substantial controversy because the parties dispute whether Mr. t’Bear

                                  22   breached the MOU by diluting his ownership interest in Urso and their interests are clearly

                                  23   adverse. Further, the dispute has become sufficiently immediate. Because Mr. t’Bear diluted his

                                  24   ownership share in Urso in contravention of a material term of the MOU, then the primary source

                                  25   of collateral for Mr. Forman’s loans is lost. See Wickland Oil Terminals v. Asarco, Inc., 792 F.2d

                                  26   887, 893 (9th Cir. 1986) (“A case is ripe where the essential facts establishing the right to

                                  27   declaratory relief have already occurred.”).

                                  28          Mr. t’Bear argues in his post-trial brief that the case is not ripe but instead “no longer
                                                                                         24
                                   1   exists” because the Court has already afforded him a legal remedy by granting summary judgment

                                   2   on his breach of contract claim. (Dkt. No. 227 at 81.) This argument is grounded in Mr. t’Bear’s

                                   3   assertion that California’s “election of remedies” doctrine bars rescission of the MOU. As

                                   4   discussed in detail infra Section II.A, that argument fails.

                                   5          B.      The Exercise of Jurisdiction is Warranted

                                   6          In determining whether to exercise its discretion, the court must analyze the non-exclusive

                                   7   “factors set out in Brillhart v. Excess Ins. Co., 316 U.S. 491, 62 S. Ct. 1173, 86 L.Ed. 1620 (1942),

                                   8   and its progeny.” Robinson, 394 F.3d at 669. Under Brillhart, district courts should: (1) “avoid

                                   9   needless determination of state law issues”; (2) “discourage litigants from filing declaratory

                                  10   actions as a means of forum shopping”; and (3) “avoid duplicative litigation.” Gov’t Emps. Ins.

                                  11   Co. v. Dizol, 133 F.3d 1220, 1225 (9th Cir. 1998); see also Kearns, 15 F.3d at 144 (“Essentially,

                                  12   the district court must balance concerns of judicial administration, comity, and fairness to the
Northern District of California
 United States District Court




                                  13   litigants.”). None of those factors caution against the Court’s exercise of discretion here. First,

                                  14   declaring the MOU rescinded does not constitute a “needless determination of [a] state law issue[

                                  15   ]” because this Court has diversity jurisdiction and there is no parallel state court proceeding. See

                                  16   Dizol, 133 F.3d at 1225. Second, there is no indication of forum shopping because Mr. Forman

                                  17   timely removed Mr. t’Bear’s state court complaint to this Court and then filed a counterclaim.

                                  18   Third, Mr. Forman’s rescission counterclaim is not duplicative because this is the only action

                                  19   between Mr. Forman and Mr. t’Bear in state or federal court. Further, “when other claims are

                                  20   joined with an action for declaratory relief (e.g., bad faith, breach of contract, breach of fiduciary

                                  21   duty, rescission, or claims for other monetary relief), the district court should not, as a general

                                  22   rule, remand or decline to entertain the claim for declaratory relief.” Id. Such is the case here.

                                  23          In addition to the Brillhart factors, the Ninth Circuit has “suggested other considerations,”

                                  24   such as:
                                                      whether the declaratory action will settle all aspects of the
                                  25                  controversy; whether the declaratory action will serve a useful
                                                      purpose in clarifying the legal relations at issue; whether the
                                  26                  declaratory action is being sought merely for purposes of procedural
                                                      fencing or to obtain a ‘res judicata’ advantage; or whether the use of
                                  27                  a declaratory action will result in entanglement between the federal
                                                      and state court systems.
                                  28
                                                                                         25
                                   1   Dizol, 133 F.3d at 1225 n.5 (quoting Kearns 15 F.3d at 145 (J. Garth, concurring)).

                                   2   Courts “might also consider the convenience of the parties, and the availability and relative

                                   3   convenience other remedies.” Id. (internal quotation marks and citation omitted). Consideration

                                   4   of those additional factors likewise does not caution against the exercise of jurisdiction.

                                   5                   1.      The declaration will settle the controversy between parties

                                   6           Rescinding the MOU will clarify Mr. Forman’s collateral rights and Mr. t’Bear’s

                                   7   obligations under the promissory notes and will settle the controversy in this action. Mr. t’Bear’s

                                   8   post-trial brief asserts that rescinding the MOU will “not settle all aspects of the controversy,

                                   9   particularly given Forman’s own involvement in the Secured Notes Program which modified the

                                  10   MOU.” (Dkt. No. 227 at 86.) As previously discussed, the Court rejects Mr. t’Bear’s “Secured

                                  11   Notes Program” argument because it is based on Mr. t’Bear’s not credible trial testimony and

                                  12   conflicts with the Loan Managers. Further, to the extent Mr. t’Bear argues that rescission will
Northern District of California
 United States District Court




                                  13   “invite countless collateral litigation since nonparties are not bound by declaratory judgments,”

                                  14   (see id.), his rights and obligations to nonparties are not the subject of this action.

                                  15                   2.      The declaration will clarify the legal relations at issue

                                  16           Again, rescinding the MOU will clarify Mr. Forman and Mr. t’Bear’s respective rights and

                                  17   obligations under the MOU and the underlying promissory notes and Loan Managers. Mr. t’Bear

                                  18   asserts, in pertinent part:

                                  19                   [P]utting Forman as a judgment creditor with his collateral restored
                                                       against the patent portfolio, particularly in the convoluted form
                                  20                   Forman sets forth in his Proposed Judgment (Dkt. No. 226-1) raises
                                                       all kinds of uncertainty that will not serve a useful purpose in
                                  21                   clarifying the legal relations at issue. FORMAN is proposing that this
                                                       Court to attach/encumber the assets of FairWay IP Holdings, an entity
                                  22                   that both parties admit is not a party to this action (i.e., an absent
                                                       party) and an entity whose domicile is not even in this country. The
                                  23                   FairWay IP has not been t'Bear's asset for over a decade and has not
                                                       even been Urso’s direct asset for some eight years. Indeed,
                                  24                   FORMAN’s unorthodox approach to this litigation is already fraught
                                                       with legal and equitable infirmities.
                                  25

                                  26   (Id. at 88.) Again, however, the declaration will clarify the legal relations at issue in this litigation.

                                  27   //

                                  28   //
                                                                                          26
                                                      3.      The declaration is not being sought merely for purposes of procedural
                                   1                          fencing or res judicata advantage.
                                   2          Mr. Forman filed his counterclaims after being sued by Mr. t’Bear. In other words, Mr.
                                   3   Forman did not initiate the underlying litigation. Further, the dilution theory on which his
                                   4   rescission claim is based came to light during Mr. t’Bear’s deposition in July 2018. Thus, there is
                                   5   no indication that Mr. Forman is seeking to rescind the MOU for any purpose other than restoring
                                   6   his direct security interest in the FairWay IP to collateralize the promissory notes.
                                   7          To the extent Mr. t’Bear suggests that Mr. Forman’s rescission counterclaim is “seeking
                                   8   post-judgment advantage” by attaching the FairWay IP to satisfy a monetary judgment, (see Dkt.
                                   9   No. 227 at 88), that kind of “advantage” does not weigh against the Court’s exercise of
                                  10   jurisdiction. Indeed, it is the purpose of his counterclaim.
                                  11                  4.      The declaration will not result in federal and state court entanglement
                                  12          As previously discussed, there are no parallel state court proceedings in this case. Mr.
Northern District of California
 United States District Court




                                  13   t’Bear asserts that Mr. Forman “obtaining some other status than a mere judgment creditor is
                                  14   bound up in seeking post-judgment advantage that will undoubtedly lead to entanglement between
                                  15   the federal and state court systems,” as well as “non-U.S. jurisdictions,” because there are non-
                                  16   parties whose rights and obligations may be effected. (Id.) Again, there are currently no parallel
                                  17   proceedings. Further, the potential for subsequent litigation involving non-parties is a
                                  18   consideration, but it does weigh heavily here. The Court will not decline to adjudicate Mr.
                                  19   Forman’s counterclaim on the grounds that it may affect non-parties because doing so would
                                  20   effectively insulate Mr. t’Bear from liability for his own breach.
                                  21
                                                      5.      Convenience of the parties and availability and convenience of other
                                  22                          remedies

                                  23          The most convenient forum for the parties is this Court; they have been litigating the

                                  24   underlying action here since February 2017. Rescinding the MOU is the only remedy that will

                                  25   restore Mr. Forman’s direct security interest in the FairWay IP. Mr. t’Bear asserts that providing

                                  26   Mr. Forman a monetary judgment on his breach of contract claim “and the status of a judgment

                                  27   creditor is sufficient to protect [him].” (Id. at 87.) Perhaps. But the purpose of Mr. Forman’s

                                  28   rescission claim is to restore his pre-MOU collateral rights. Rescission is the only remedy that

                                                                                         27
                                   1   will do so.

                                   2          In sum, consideration of the relevant factors weighs in favor of exercising jurisdiction to

                                   3   hear Mr. Forman’s rescission counterclaim under the Declaratory Judgment Act.12

                                   4   II.    Rescission

                                   5          The remedy of rescission “extinguishes the contract . . ., terminates further liability, and

                                   6   restores the parties to their former positions by requiring them to return whatever consideration

                                   7   they have received.” Sharabianlou v. Karp, 181 Cal. App. 4th 1133, 1145 (2010). Under

                                   8   California law, a party may rescind a contract if, in pertinent part, “the consideration for the

                                   9   obligation of the rescinding party fails, in whole or in part, through the fault of the party as to

                                  10   whom he rescinds,” or [i]f the consideration for the obligation of the rescinding party, before it is

                                  11   tendered to him, fails in a material respect for any cause.” Cal. Civ. Code § 1689(b)(2),(4). “[A]

                                  12   failure of consideration must be ‘material,’ or go to the ‘essence’ of the contract before rescission
Northern District of California
 United States District Court




                                  13   is appropriate.” Wyler v. Feuer, 85 Cal. App. 3d 392, 403-04 (1978).

                                  14          Here, the evidence demonstrates that the MOU amended the collateral securing Mr.

                                  15   Forman’s loans to Mr. t’Bear. In exchange for Mr. Forman relinquishing his direct security

                                  16   interest in the FairWay IP, Mr. t’Bear pledged, in part, that Mr. Forman’s lien interest “would

                                  17   continue on [Mr. t’Bear’s] general assets including[ ] . . . [his] 100% ownership of Urso Ltd.”

                                  18   (Trial Ex. 155.) The evidence demonstrates that Mr. t’Bear’s continued ownership of Urso was a

                                  19   material, and indeed, the critical term of the MOU and that the parties understood it as such. The

                                  20   evidence further demonstrates a failure of consideration because Mr. t’Bear diluted his ownership

                                  21   interest in Urso at some point in late 2016. Thus, rescission is warranted.

                                  22

                                  23   12
                                          The Court rejects Mr. t’Bear’s argument that by seeking rescission of the MOU under the Act
                                  24   Mr. Forman is asking “this Court to engage in a post hoc reformation of his demand notes to
                                       ameliorate his voluntary relinquishment of his collateral in the FairWay IP since pledged to other
                                  25   investors.” (Dkt. No. 227 at 91 (“What Forman is proposing cannot by accomplished under the
                                       Declaratory Judgment Act.”).) Mr. t’Bear is mistaken. Mr. Forman is seeking only a declaration
                                  26   that the MOU is rescinded, thereby restoring his direct security interest in the FairWay IP. Such
                                       relief is available under the Act. See 28 U.S.C. § 2201 (“In a case of actual controversy within its
                                  27   jurisdiction, . . . any court of the United States . . . may declare the rights and other legal relations
                                       of any interested party seeking such declaration, whether or not further relief is or could be sought.
                                  28   Any such declaration shall have the force and effect of a final judgment or decree and shall be
                                       reviewable as such.”).
                                                                                            28
                                   1          Mr. t’Bear offers several arguments as to why Mr. Forman cannot rescind the MOU. None

                                   2   are persuasive.

                                   3          A.         “Election of Remedies” Doctrine Does Not Bar Rescission

                                   4          Mr. t’Bear argues that because Mr. Forman obtained summary judgment on his breach of

                                   5   contract claim regarding the promissory notes, he cannot obtain the remedy of rescission for the

                                   6   MOU, which modified the notes, because doing so “implicates California’s election of remedies

                                   7   doctrine.” (Dkt. No. 227 at 41.) The Court is not persuaded.

                                   8          California courts have described the election of remedies doctrine as follows:

                                   9                     Whenever a party entitled to enforce two remedies either institutes an
                                                         action upon one of such remedies or performs any act in the pursuit
                                  10                     of such remedy, whereby he has gained any advantage over the other
                                                         party, or he has occasioned the other party any damage, he will be
                                  11                     held to have made an election of such remedy, and will not be entitled
                                                         to pursue any other remedy for the enforcement of his right.
                                  12
Northern District of California
 United States District Court




                                  13   Roam v. Koop, 41 Cal. App. 3d 1035, 1039-40 (1974) (internal quotation marks and citations

                                  14   omitted). Further:

                                  15                     An action for rescission is based on the disaffirmance of the contract
                                                         and an action for damages for breach of contract is based on its
                                  16                     affirmance. An action for rescission and an action for breach of
                                                         contract are alternative remedies. The election of one bars recovery
                                  17                     under the other.
                                  18   Akin v. Certain Underwriters at Lloyd’s London, 140 Cal. App. 4th 291, 296 (2006). In other

                                  19   words, a party cannot seek to both affirm and disaffirm the same contract.

                                  20          Mr. t’Bear’s argument is that Mr. Forman “split his contract claims into two: one pre-

                                  21   [MOU] amendment for his legal remedy of breach of contract and the other post-amendment

                                  22   (MOU) for his equitable remedy for rescission,” (Dkt. No. 227 at 43), and that because California

                                  23   law provides that “an amended contract supersedes the original contract,” this Court erred in

                                  24   granting summary judgment “on no longer existing contracts (promissory notes).” (Dkt. No. 227

                                  25   at 46-47 (citing Cal Civ. Code § 1642 (“Several contracts relating to the same matters, between the

                                  26   same parties, and made as parts of substantially one transaction, are to be taken together.”).) Not

                                  27   so.

                                  28          The record demonstrates that the MOU amended the promissory notes only as to the
                                                                                          29
                                   1   collateral securing the loans; specifically, by removing Mr. Forman’s direct lien on the FairWay

                                   2   IP. Indeed, Mr. t’Bear drafted the MOU and entitled it: “Memorandum of Understanding –

                                   3   Amending General Notes Collateral Lien Terms.” (See Trial Ex. 255.) Thus, because “a

                                   4   modification only supersedes the terms to which it relates[,]” see Han v. Mobil Oil Corp., 73 F.3d

                                   5   872, 877 (9th Cir. 1995), the MOU only concerns the collateral securing the loans, it does not

                                   6   concern Mr. t’Bear’s obligation to repay the notes upon Mr. Forman’s demand. Indeed, the

                                   7   subsequent Loan Managers, issued by Mr. t’Bear to Mr. Forman as late as February 2016,

                                   8   acknowledged that the promissory notes were still demand notes for which Mr. t’Bear remained

                                   9   individually liable. Mr. t’Bear’s argument assumes that the Court granted summary judgment on

                                  10   Mr. Forman’s breach of contract counterclaim based solely on the pre-MOU promissory notes,

                                  11   independent of the post-MOU Loan Managers. That is not the case, however. The Court’s

                                  12   summary judgment order discusses the Loan Managers in detail, (see Dkt. No. 142 at 4-5), and
Northern District of California
 United States District Court




                                  13   concludes that they “clearly reflect Plaintiff’s express recognition that he is individually liable for

                                  14   payment of the notes on demand,” (id. at 24-25).

                                  15          Mr. Forman’s rescission counterclaim seeks to disaffirm only the amendment to the

                                  16   underlying promissory notes reflected in the MOU and his breach of contract claim seeks damages

                                  17   for breach of the promissory notes themselves. The latter concerns the debt actually owed and the

                                  18   former concerns only the collateral for that debt. Again, the terms of the post-MOU Loan

                                  19   Managers, which were drafted by Mr. t’Bear subsequent to the MOU, demonstrate that he is still

                                  20   personally liable for payment on demand, as he was before the MOU. In other words, rescission

                                  21   of the MOU would not extinguish the debt, it would only extinguish the terms of collateral. Thus,

                                  22   this is not a case where a party is impermissibly seeking to both affirm and disaffirm a single

                                  23   contract.

                                  24          Further, even if the MOU and promissory notes reflect a single contract, rescission of the

                                  25   MOU is available here. “The general rule is that one must rescind all of his contract”; however,

                                  26   that rule does not apply “in the case of a severable or divisible contract.” Simmons v. California

                                  27   Inst. Of Tech., 34 Cal. 2d 264, 275 (1949). “[T]he test of whether a contract is divisible is that if

                                  28   the consideration is single, the contract is entire, but if the consideration is apportioned, the
                                                                                          30
                                   1   contract may be regarded as severable.” Id. Further, “a contract may be severable as to some of

                                   2   its terms, or for certain purposes, but indivisible as to other terms, or for other purposes.” See id.

                                   3   (noting that “where a good cause for rescission exists as to one part of a divisible or separable

                                   4   contract, such portion may be rescinded in equity without disturbing the remainder.”).

                                   5          Here, the consideration is apportioned between the promissory notes and the MOU. The

                                   6   consideration for the initial promissory notes and subsequent Loan Managers was Mr. t’Bear’s

                                   7   promise to repay the principal with interest upon Mr. Forman’s demand. Consideration for Mr.

                                   8   Forman relinquishing his direct security interest in the FairWay IP pursuant to the MOU was Mr.

                                   9   t’Bear’s promise to retain complete ownership of Urso. Thus, if the MOU and promissory notes

                                  10   constitute a single contract it is divisible and good cause exists to sever the MOU and rescind it

                                  11   based on failure of consideration.

                                  12          Accordingly, Mr. Forman’s election of legal and equitable remedies in this case does not
Northern District of California
 United States District Court




                                  13   run afoul of the election of remedies doctrine.

                                  14          B.      “Primary Right” Doctrine Does Not Bar Rescission

                                  15          Mr. t’Bear similarly argues that “splitting the contract over two remedies violates

                                  16   California primary rights [sic] doctrine.” (Dkt. No. 227 at 43.) As explained by the California

                                  17   Supreme Court:

                                  18                  The primary right theory is a theory of code pleading that has long
                                                      been followed in California. It provides that a “cause of action” is
                                  19                  comprised of a “primary right” of the plaintiff, a corresponding
                                                      “primary duty” of the defendant, and a wrongful act by the defendant
                                  20                  constituting a breach of that duty. (McKee v. Doud (1908) 152 Cal.
                                                      637, 641 [93 P. 854].) The most salient characteristic of a primary
                                  21                  right is that it is indivisible: the violation of a single primary right
                                                      gives rise to but a single cause of action. (Slater v. Blackwood (1975)
                                  22                  15 Cal.3d 791, 795 [126 Cal.Rptr. 225, 543 P.2d 593].) A pleading
                                                      that states the violation of one primary right in two causes of action
                                  23                  contravenes the rule against “splitting” a cause of action. (Wulfjen v.
                                                      Dolton (1944) 24 Cal.2d 891, 894-895 [151 P.2d 846].)
                                  24

                                  25   Crowley v. Katleman, 8 Cal. 4th 666, 681 (1994). “[T]he primary right is simply the plaintiff’s

                                  26   right to be free from the particular injury suffered.” Id. Further, “[t]he primary right must . . . be

                                  27   distinguished from the remedy sought: The violation of one primary right constitutes a single

                                  28   cause of action, though it may entitle the injured party to many forms of relief, and the relief is not
                                                                                          31
                                   1   to be confounded with the cause of action, one not being determinative of the other.” Id. at 682

                                   2   (internal quotation marks and citation omitted).

                                   3          Mr. t’Bear’s “primary right” argument fails for the reasons previously stated; specifically,

                                   4   the MOU amended only the collateral for the loans and did not amend his obligation to repay

                                   5   them. Thus, Mr. Forman’s counterclaims for breach of contract of the promissory notes and

                                   6   rescission of the MOU do not divide or “split” a single cause of action, but instead reflect separate

                                   7   claims for separate injuries. Further, “[t]he primary right theory has a fairly narrow field of

                                   8   application,” and “is invoked most often when a plaintiff attempts to divide a primary right and

                                   9   enforce it in two suits.” See id. That is not the case here.

                                  10          C.      Mr. t’Bear Cannot “Cure” the Failure of Consideration

                                  11          Mr. t’Bear’s post-trial brief asserts “there was a complete lack of proof of dilution and/or

                                  12   Forman did not rebut the evidence that t’Bear cured any such perceived dilution.” (Dkt. No. 227
Northern District of California
 United States District Court




                                  13   at 69.) The Court disagrees on both scores. As previously discussed, the proof of dilution consists

                                  14   of contemporaneous emails between Mr. t’Bear, Mr. Covington, and Mr. Davis, as well as Mr.

                                  15   t’Bear’s previous sworn testimony and judicial admissions. The only “evidence” that Mr. t’Bear

                                  16   “cured” the dilution consists of his testimony at trial that he investigated the issue and obtained

                                  17   quitclaims from the individuals involved in the dilution plan. Again, the Court rejects that

                                  18   testimony, and the quitclaim documents were properly excluded as inadmissible hearsay. Thus,

                                  19   the Court finds that the failure of consideration has not been cured.

                                  20          Mr. t’Bear asserts that Mr. Forman’s “factual concession” in his post-trial brief that “Mr.

                                  21   t’Bear asserts that he is now the 100% owner of Urso” serves as “an estoppel against any inference

                                  22   that t’Bear diluted his 100% shareholder interest in Urso, Ltd. and/or that t’Bear’s cure of any

                                  23   perceived dilution is not legally effective.” (Id. at 70.) The Court rejects that argument. Mr.

                                  24   Forman’s statement merely reflects Mr. t’Bear’s testimony, it has no bearing on whether the

                                  25   testimony is credible. Further, and more importantly, Mr. t’Bear presents no authority that a party

                                  26   may subsequently “cure” a knowing and willing contravention (i.e., breach or repudiation) of a

                                  27   contract’s terms, keep that contravention hidden, and then attempt to cure it after it is discovered

                                  28   and legal action is taken by the other party.
                                                                                          32
                                   1          D.      Mr. t’Bear’s Affirmative Defenses

                                   2          Mr. t’Bear’s pretrial filings referenced the following affirmative defenses: (1) “Laches”;

                                   3   (2) “Waiver and Estoppel”; (3) “Inequity”; and (4) “Unclean Hands.” (See Dkt. No. 189 at 6-10.)

                                   4   The Court addresses them in turn.

                                   5                  1.      Laches

                                   6          “Laches may bar relief in equity to those who neglect their rights, where such neglect

                                   7   operates to the detriment of others.” Bono v. Clark, 103 Cal. App. 4th 1409, 1417 (2002). The

                                   8   defense “requires unreasonable delay plus either acquiescence in the act about which plaintiff

                                   9   complains or prejudice to the defendant resulting from the delay.” Id. (internal quotation marks

                                  10   and citation omitted). Under the California Civil Code, a laches defense to rescission requires a

                                  11   showing of “substantial prejudice.” Cal. Civ. Code § 1693 (“When relief based upon rescission is

                                  12   claimed in an action or proceeding, such relief shall not be denied because of delay in giving
Northern District of California
 United States District Court




                                  13   notice of rescission unless such delay has been substantially prejudicial to the other party.”).

                                  14          Mr. t’Bear asserts the defense and argues that Mr. Forman failed to act diligently in

                                  15   seeking to rescind the MOU. However, Mr. t’Bear’s argument is based on the rescission theory as

                                  16   originally pleaded (i.e., failure of consideration because Mr. t’Bear did not obtain $6 million in

                                  17   financing to repay Mr. Forman in 2012), (see Dkt. No. 227 at 79-80). It is not based on the

                                  18   dilution theory, which is the operative theory of the case, (see supra pp. 8-11). As previously

                                  19   discussed, Mr. Forman did not learn of the dilution theory until Mr. t’Bear’s July 25-26, 2018

                                  20   deposition; Mr. Forman then moved for summary judgment under that theory on October 4, 2018.

                                  21   Mr. t’Bear’s post-trial briefing cites no evidence demonstrating “substantial prejudice” due to any

                                  22   delay between July 2018 and October 2018. See Cal. Civ. Code § 1693. In the absence of

                                  23   evidence of substantial prejudice, Mr. t’Bear’s laches defense fails.

                                  24                  2.      Waiver and Estoppel

                                  25          Mr. t’Bear’s pre-trial briefing and post-trial closing argument address waiver and estoppel

                                  26   in the context of the election of remedies doctrine; that defense fails for the reasons previously

                                  27   stated. Mr. t’Bear also asserts that “[e]stoppel as a defense to rescission may be found where a

                                  28   party seeking the remedy of rescission, upon discovery or notification of the grounds therefor, . . .
                                                                                         33
                                   1   does not act within a reasonable time to rescind.” (See Dkt. Nos. 189 at 29-30 & Dkt. No. 227 at

                                   2   79.) The latter is the same argument concerning Mr. t’Bear’s laches defense and it fails for the

                                   3   same reason.

                                   4                   3.      Inequity

                                   5            Mr. t’Bear’s pre-trial briefing recognizes that “inequity” is “[n]ot an actual affirmative

                                   6   defense,” but asserts that “California law prevents rescission ‘where the rights of others have

                                   7   intervened and the circumstances have so far changed that rescission may not be decreed without

                                   8   injury to those parties and their rights.’” (Dkt. No. 189 at 30-31 (quoting Beckwith v. Sheldon,

                                   9   165 Cal. 319, 324 (1913)).) The post-trial brief repeats this assertion. (See Dkt. No. 227 at 80.)

                                  10   This argument fails, however, because the Court has already made clear at the pretrial conference

                                  11   in its discussion of Mr. t’Bear’s Rule 19 motion that rescinding the MOU does not give Mr.

                                  12   Forman a priority lien on the FairWay IP over other alleged investors. (See Dkt. No. 212 at 13:9-
Northern District of California
 United States District Court




                                  13   20:6.) Instead, it restores only his direct security interest. That Mr. t’Bear may have pledged that

                                  14   same collateral to other lenders does not render rescission of the MOU, which was between Mr.

                                  15   Forman and Mr. t’Bear, inequitable.

                                  16                   4.      Unclean Hands

                                  17            To invoke this defense, the alleged misconduct constituting “unclean hands” “must relate

                                  18   directly to the transaction concerning which the complaint is made,” and “[t]he misconduct must

                                  19   infect the cause of action before the court.” Carman v. Athearn, 77 Cal. App. 2d 585, 598 (1947).

                                  20   Mr. t’Bear’s pre-trial briefing asserts that Mr. t’Bear “intend[ed] to produce evidence that will

                                  21   demonstrate that Forman’s own misconduct relates directly to the MOU he seeks to rescind,” and

                                  22   provides a list of alleged misconduct. (See Dkt. No. 189 at 31-32.) However, none of the alleged

                                  23   misconduct relates “directly to the transaction concerning which complaint is made”—Mr.

                                  24   t’Bear’s dilution of his ownership interest in Urso. The alleged misconduct instead relates

                                  25   generally to the MOU and the manner in which Mr. Forman has prosecuted his counterclaims.

                                  26   (See Dkt. No. 189 at 31-32.) In any event, Mr. t’Bear did not prove any unclean hands defense at

                                  27   trial.

                                  28
                                                                                          34
                                   1   III.   Injunctive Relief

                                   2          During his trial testimony, Mr. t’Bear promised the Court that he would not dilute his

                                   3   claimed 100% ownership of Urso during the “pendency of this case,” which his counsel defined as

                                   4   “when evidence ends, submission to the Judge for a ruling, any post-trial motions, any appellate

                                   5   procedures by either party, and any attempts for satisfaction of judgment, until satisfaction of

                                   6   judgment of any final judgment on appeal.” (Dkt. No. 219 at 40:20-41:10.) Mr. t’Bear then

                                   7   confirmed that promise to Mr. Forman’s counsel and clarified that during the pendency of the case

                                   8   he would not cause Urso to issue additional shares, change Urso’s 100% ownership of FairWay IP

                                   9   Holdings, and would not “move the FairWay IP from FairWay IP Holdings.” (Id. at 321:2-17.)

                                  10   The Court instructed Mr. t’Bear at the close of trial that his promises constituted an “order of the

                                  11   Court,” until the Court issued its judgment, and Mr. t’Bear indicated that he understood. (Id. at

                                  12   341:6-342:9.)
Northern District of California
 United States District Court




                                  13          Mr. Forman requests that “the Court continue that injunction through the final resolution of

                                  14   the matter, including all appeals and collection efforts.” (Dkt. No. 226 at 30.) Mr. Forman

                                  15   requests injunctive relief to prevent “Mr. t’Bear from taking steps to ‘thwart’ Mr. Forman’s

                                  16   ability to pursue his collateral rights in the FairWay IP.” (Id. at 29.) Mr. Forman asserts that an

                                  17   injunction is necessary because Mr. t’Bear “has no assets with which to repay Mr. Forman’s loans

                                  18   (other than the possibility of monetizing the FairWay IP),” and Mr. t’Bear previously “block[ed]

                                  19   Mr. Forman from exercising his collateral rights in Mr. t’Bear’s claimed 100% ownership of

                                  20   Urso” by diluting his ownership interest. (Id.)

                                  21          Mr. t’Bear asserts that injunctive relief is unavailable because: (1) Mr. Forman’s second

                                  22   amended counterclaim does not plead a request for injunctive relief and he “never sought leave to

                                  23   amend his counterclaims to request such relief”; (2) Mr. Forman “never availed himself of the

                                  24   federal procedures governing injunctions found in Federal Rules of Civil Procedure 65; (3) the

                                  25   Court cannot grant injunctive relief pursuant to the Declaratory Judgment Act; and (4) Mr. Forman

                                  26   “presented no evidence at the bench trial to demonstrate the requirements necessary to obtain an

                                  27

                                  28
                                                                                         35
                                   1   injunction.”13 (Dkt. No. 227 at 91-93.) The Court addresses Mr. t’Bear’s arguments in turn.

                                   2          A.      Failure to Plead Request for Injunctive Relief

                                   3          Mr. Forman’s second amended complaint does not plead a request for injunctive relief.

                                   4   (See generally Dkt. No. 84.) Mr. Forman asserts, however, that his request for injunctive relief is

                                   5   intertwined with his discovery of the dilution theory underlying his claim for rescission, and notes

                                   6   that “Mr. t’Bear has known for a year that Mr. Forman seeks an injunction.” (Dkt. No. 233 at 42.)

                                   7   Indeed, Mr. Forman’s October 2018 motion for summary judgment requested injunctive relief.

                                   8   Mr. Forman’s post-trial reply brief “formally requests leave to amend his pleading to conform to

                                   9   proof” and include his request for injunctive relief. (Id. at 43.) Because the Court grants

                                  10   amendment to conform to proof as to the dilution theory, it likewise grants amendment to plead a

                                  11   request for injunctive relief based on that theory for the reasons stated above, (see supra at 8-11).

                                  12          B.      Compliance with Rule 65
Northern District of California
 United States District Court




                                  13          Mr. t’Bear asserts that in addition to failing to plead a request for injunctive relief, Mr.

                                  14   Forman did not comply with “the requirements set forth in Federal Rule of Civil Procedure 65 for

                                  15   the issuance of either a preliminary or permanent injunction.” (Dkt. No. 227 at 95-96 (citing Fed.

                                  16   R. Civ. P. 65(a)-(d)).) However, Rules 65(a)-(c) are not relevant at this stage because they

                                  17   concern preliminary injunctions and temporary restraining orders, and there is no requirement that

                                  18   a party move for such relief prior to seeking a permanent injunction. Mr. Forman is instead

                                  19   seeking a permanent injunction after a trial on the merits. Thus, only Rule 65(d) is relevant

                                  20   because it pertains to the “Contents and Scope of Every Injunction and Restraining Order.” Fed.

                                  21   R. Civ. P. 65(d). The Rule requires that an order granting an injunction must: “(A) state the

                                  22   reasons why it issued; (B) state its terms specifically; and (C) describe in reasonable detail—and

                                  23   not by referring to the complaint or other document—the act or acts restrained or required.” Fed.

                                  24   R. Civ. P. 65(d)(1). As discussed below, the Court is not granting injunctive relief, so Rule 65(d)

                                  25

                                  26
                                       13
                                          Mr. t’Bear further argues that injunctive relief is inappropriate because Mr. Forman’s proposed
                                       judgment indicates that he is seeking “equitable subordination” whereby he will obtain a priority
                                  27   lien interest in the FairWay IP. (See Dkt. No. 227 at 98-100.) However, as previously discussed,
                                       and as the Court confirmed at the August 2019 pretrial conference, Mr. Forman is not seeking a
                                  28   priority lien interest. (See Dkt. No. 212 at 13:14-25 (“Mr. Moore: You’re not going to give an
                                       order that puts him ahead of the 160 investors[?] The Court: Exactly.”).)
                                                                                          36
                                   1   is not applicable.

                                   2          C.      Injunctive Relief Under the Declaratory Judgment Act

                                   3          Mr. t’Bear next asserts that the Court cannot grant injunctive relief pursuant to the

                                   4   Declaratory Judgment Act. (Dkt. No. 227 at 96-98.) Mr. t’Bear is mistaken. It is true that a

                                   5   declaratory judgment does not constitute injunctive relief or have the same effect. Steffel v.

                                   6   Thompson, 415 U.S. 452, 467 (1974) (recognizing that “[t]he express purpose of the [Act] was to

                                   7   provide a milder alternative to the injunction remedy”). That does not mean, however, that a party

                                   8   cannot bring a claim for declaratory relief under the Act and seek an injunction if the requirements

                                   9   for the latter are met. See, e.g., 28 U.S.C. § 2202 (“Further necessary or proper relief based on a

                                  10   declaratory judgment or decree may be granted, after reasonable notice and hearing, against an

                                  11   adverse party whose rights have been determined by such judgment.”); Powell v. McCormack, 395

                                  12   U.S. 486, 499 (“A declaratory judgment can . . . be used as a predicate to further relief, including
Northern District of California
 United States District Court




                                  13   an injunction.”) (citing 28 U.S.C. § 2202)); Doe v. Gallinot, 657 F.2d 1017, 1025 (9th Cir. 1981)

                                  14   (affirming district court’s issuance of an injunction to effectuate declaratory judgment under the

                                  15   Act); Rincon Band of Mission Indians v. Harris, 618 F.2d 569, 575 (9th Cir. 1980) (noting that the

                                  16   Act empowers district courts “to grant supplemental relief, including injunctive relief”). It simply

                                  17   means that a declaratory judgment and an injunction are separate forms of relief and satisfying the

                                  18   requirements for relief under the Act does not on its own entitle a party to injunctive relief. See

                                  19   Roe v. Wade, 410 U.S. 113, 166 (1973) (“The Court has recognized that different considerations

                                  20   enter into a federal court’s decision as to declaratory relief, on the one hand, and injunctive relief,

                                  21   on the other.”).

                                  22          D.      Requirements for a Permanent Injunction

                                  23          Finally, Mr. t’Bear argues that Mr. Forman has not satisfied the requirements for injunctive

                                  24   relief. The Court agrees. A party seeking a permanent injunction must demonstrate: “(1) that it

                                  25   has suffered an irreparable injury; (2) that remedies available at law, such as monetary damages,

                                  26   are inadequate to compensate for that injury; (3) that, considering the balance of hardships

                                  27   between the plaintiff and defendant, a remedy in equity is warranted; and (4) that the public

                                  28   interest would not be disserved by a permanent injunction.” eBay v. MercExchange, LLC, 547
                                                                                         37
                                   1   U.S. 388, 391 (2006). Mr. Forman fails to show that he has suffered an irreparable injury.

                                   2          As a general rule, strictly monetary harm “will not usually support injunctive relief.” Am.

                                   3   Trucking Ass’n, Inc. v. City of Los Angeles, 559 F.3d 1046, 1057 (9th Cir. 2009). Mr. Forman

                                   4   asserts that he “will suffer irreparable injury if Mr. t’Bear is allowed to take steps to thwart Mr.

                                   5   Forman’s collateral rights in the FairWay IP” because Mr. t’Bear cannot satisfy a monetary

                                   6   judgment, (see infra Section III.D.2). (Dkt. No. 226 at 32.) Mr. Forman argues that under such

                                   7   circumstances, “it is well within the Court’s broad equitable discretion to issue an injunction to

                                   8   preserve the collateral for the loans that are basis for the Court’s monetary judgment against Mr.

                                   9   t’Bear.” (Id. at 31.)

                                  10          To award the permanent injunction that Mr. Forman seeks, however, he must demonstrate

                                  11   that he “has suffered an irreparable injury.” See eBay, 547 U.S. at 391 (emphasis added). He has

                                  12   not done so. Mr. Forman instead asserts, and the evidence at trial shows, only the possibility of
Northern District of California
 United States District Court




                                  13   future harm. The Court will not issue a permanent injunction on such grounds. Any injury Mr.

                                  14   Forman has suffered to date is not irreparable; it can instead be repaired by monetizing the

                                  15   FairWay IP (the loan collateral) to satisfy the amounts owed. The cases cited by Mr. Forman do

                                  16   not counsel a different result, as only three concern permanent injunctions and all involved patent

                                  17   infringement, not equitable claims for rescission. See, e.g., eBay, 547 U.S. 388; Robert Bosch

                                  18   LLC v. Pylon Mfg. Corp., 659 F.3d 1142 (Fed. Cir. 2011); MGM Studios, Inc. v. Grokster, Ltd.,

                                  19   518 F. Supp. 2d 1197 (C.D. Cal. 2007).

                                  20          Further, a permanent injunction may interfere with another court’s authority to adjudicate

                                  21   rights to the collateral. As this Opinion makes clear, this Court has not ruled on the priority of Mr.

                                  22   Forman’s interest over any of the other persons or entities to whom Urso or the Fairway IP has

                                  23   been pledged as collateral. Another court may order Mr. t’Bear to do something with Urso or

                                  24   Fairway IP. That is a matter for Mr. Forman to address in whatever court is hearing that matter.

                                  25   And if, despite his promises, Mr. t’Bear again tries to hide assets from Mr. Forman, then Mr.

                                  26   Forman has state law remedies for such conduct. Accordingly, the Court declines in its discretion

                                  27   to impose the permanent injunction sought by Mr. Forman.

                                  28
                                                                                         38
                                   1                                            CONCLUSION

                                   2          Under California law a party may rescind a contract for a material failure of consideration.

                                   3   The Court finds that rescission of the MOU is warranted because Mr. t’Bear diluted his ownership

                                   4   interest in Urso in direct contravention of the MOU’s terms, and doing so constitutes a material

                                   5   failure of consideration. Accordingly, judgment must be entered in favor of Mr. Forman and

                                   6   against Mr. t’Bear on the rescission for lack of consideration claim.

                                   7          The Court will issue a separate judgment regarding all the claims in the lawsuit. For

                                   8   purposes of determining monetary damages related to Mr. Forman’s breach of loan agreements

                                   9   counterclaim, on or before February 21, 2020 Mr. Forman shall submit an updated calculation of

                                  10   damages as of the date of this Opinion that is supported by a declaration.

                                  11          This Order disposes of Docket Nos. 188, 194-97, 200-04, and 228.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: February 12, 2020

                                  14

                                  15
                                                                                                    JACQUELINE SCOTT CORLEY
                                  16                                                                United States Magistrate Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        39
